Exhibit 10.2

EXECUTION VERSION

PLEDGE AND SECURITY AGREEMENT

dated as of March 28, 2012

between

EACH OF COVANTA ENERGY CORPORATION

AND THE OTHER GRANTORS PARTY HERETO

And

BANK OF AMERICA, N.A.,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE  

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

     1   

1.1 General Definitions

     1   

1.2 Definitions; Interpretation

     7   

SECTION 2. GRANT OF SECURITY.

     7   

2.1 Grant of Security

     7   

2.2 Certain Limited Exclusions

     8   

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

     8   

3.1 Security for Obligations

     8   

3.2 Continuing Liability Under Collateral

     9   

SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS.

     9   

4.1 Generally

     9   

4.2 Equipment and Inventory

     12   

4.3 Receivables

     12   

4.4 Investment Property

     14   

4.5 Intellectual Property

     18   

SECTION 5. FURTHER ASSURANCES; ADDITIONAL GRANTORS.

     19   

5.1 Further Assurances

     19   

5.2 Additional Grantors

     20   

SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

     20   

6.1 Power of Attorney

     20   

6.2 No Duty on the Part of Collateral Agent or Secured Parties

     22   

SECTION 7. REMEDIES.

     22   

7.1 Generally

     22   

7.2 Application of Proceeds

     23   

7.3 Sales on Credit

     24   

7.4 Investment Property

     24   

7.5 Intellectual Property

     24   

7.6 Cash Proceeds

     26   

SECTION 8. COLLATERAL AGENT.

     26   

SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

     26   

SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

     27   

SECTION 11. MISCELLANEOUS.

     27   

 

i



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

SCHEDULE 4.1 — GENERAL INFORMATION

SCHEDULE 4.2 — LOCATION OF EQUIPMENT AND INVENTORY

SCHEDULE 4.4 — INVESTMENT PROPERTY

SCHEDULE 4.5 — INTELLECTUAL PROPERTY – EXCEPTIONS

EXHIBIT A — PLEDGE SUPPLEMENT

 

ii



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of March 28, 2012 (this
“Agreement”), between EACH OF THE UNDERSIGNED, whether as an original signatory
hereto or as an Additional Grantor (as herein defined) (each, a “Grantor”), and
BANK OF AMERICA, N.A., as collateral agent for the Secured Parties (as herein
defined) (in such capacity as collateral agent, the “Collateral Agent”).

RECITALS:

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among COVANTA ENERGY
CORPORATION, a Delaware corporation (“Company”), COVANTA HOLDING CORPORATION, a
Delaware corporation, CERTAIN SUBSIDIARIES OF COMPANY, as guarantors, the
Lenders party thereto from time to time (the “Lenders”), BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent and Issuing Bank, MORGAN STANLEY
SENIOR FUNDING, INC., as Syndication Agent, and BARCLAYS BANK PLC, CRÉDIT
AGRICOLE CORPORATE AND INVESTMENT BANK and JPMORGAN CHASE BANK, N.A. as
Co-Documentation Agents;

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Permitted Hedge Agreements and/or Permitted
Cash Management Agreements with one or more Lender Counterparties;

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement, the
Permitted Hedge Agreements and the Permitted Cash Management Agreements,
respectively, each Grantor has agreed to secure such Grantor’s obligations under
the Credit Documents, the Permitted Hedge Agreements and the Permitted Cash
Management Agreements as set forth herein;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:

“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.

“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC.

“Additional Grantors” shall have the meaning assigned in Section 5.2.

“Agreement” shall have the meaning set forth in the preamble.

“Cash Proceeds” shall have the meaning assigned in Section 7.6.



--------------------------------------------------------------------------------

“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper”, as each term is defined in Article 9 of the UCC.

“Collateral” shall have the meaning assigned in Section 2.1.

“Collateral Account” shall mean any account established by the Collateral Agent.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Company” shall have the meaning set forth in the recitals.

“Controlled Foreign Corporation” shall mean (x) any corporation which is
organized under the laws of a jurisdiction other than a state of the United
States or the District of Columbia or (y) any partnership, limited liability
company or other business entity either (i) classified as a corporation for
U.S. federal income tax purposes or (ii) that owns an interest (directly or
indirectly) in a corporation which is organized under the laws of a jurisdiction
other than a state of the United States or the District of Columbia.

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.5(B) (as such schedule may be amended or supplemented from time to
time).

“Copyrights” shall mean all United States copyrights, whether registered or
unregistered and: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in
Schedule 4.5(A) (as such schedule may be amended or supplemented from time to
time), (ii) all extensions and renewals thereof, (iii) all rights to sue for
past, present and future infringements thereof, and (iv) all Proceeds of the
foregoing, and, if not otherwise included in the definition of “Proceeds”
herein, licenses, royalties, income, payments, claims, damages and proceeds of
suit.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Deposit Accounts” shall mean all “deposit accounts” as defined in Article 9 of
the UCC.

 

2



--------------------------------------------------------------------------------

“Documents” shall mean all “documents” as defined in Article 9 of the UCC.

“Equipment” shall mean all “equipment” as defined in Article 9 of the UCC
including, without limitation, all machinery, manufacturing equipment, data
processing equipment, computers, office equipment, furnishings, furniture,
appliances, fixtures and tools, all accessions or additions thereto, all parts
thereof, whether or not at any time of determination incorporated or installed
therein or attached thereto, and all replacements therefor, wherever located,
now or hereafter existing, including any fixtures.

“Excluded Property” shall have the meaning set forth in Section 2.2.

“General Intangibles” shall mean all “general intangibles” as defined in
Article 9 of the UCC, including, without limitation, all “payment intangibles”
as defined in Article 9 of the UCC, all interest rate or currency protection or
hedging arrangements, all tax refunds, all licenses, permits, concessions and
authorizations.

“Goods” shall mean all “goods” as defined in Article 9 of the UCC including,
without limitation, all Inventory and Equipment.

“Grantors” shall have the meaning set forth in the preamble.

“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

“Inventory” shall mean all “inventory” as defined in Article 9 of the UCC
including, without limitation, all goods held for sale or lease or to be
furnished under contracts of service or so leased or furnished, all raw
materials, work in process, finished goods, and materials used or consumed in
the manufacture, packing, shipping, advertising, selling, leasing, furnishing or
production of such inventory or otherwise used or consumed in any Grantor’s
business; all goods in which any Grantor has an interest in mass or a joint or
other interest or right of any kind; and all goods which are returned to or
repossessed by any Grantor, all computer programs embedded in any goods and all
accessions thereto and products thereof.

“Investment Property” shall mean (i) all “investment property” (as such term is
defined in Article 9 of the UCC) and (ii) all of the following (regardless of
whether classified as investment property under the UCC): all Pledged Equity
Interests and Pledged Debt; provided, however, that Investment Property shall
not include any Securities Accounts, Deposit Accounts or Commodities Accounts.

“Lender” shall have the meaning set forth in the recitals.

 

3



--------------------------------------------------------------------------------

“Letter of Credit Right” shall mean “letter of credit right” as defined in
Article 9 of the UCC.

“Non-Assignable Contract” shall mean any agreement, contract or license to which
any Grantor is a party for which the assignment or granting of a security
interest therein by such Grantor is restricted or purported to be restricted
(either by its terms or by any federal or state statutory prohibition or
otherwise irrespective of whether such prohibition or restriction is enforceable
under Section 9-406 through 409 of the UCC).

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 4.5(D) (as
such schedule may be amended or supplemented from time to time).

“Patents” shall mean all United States patents and applications for any of the
foregoing, including, but not limited to: (i) each patent and patent application
referred to in Schedule 4.5(C) hereto (as such schedule may be amended or
supplemented from time to time), (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof,
(iii) all rights to sue for past, present and future infringements thereof,
(iv) all licenses, claims, damages, and proceeds of suit arising therefrom, and
(v) all Proceeds of the foregoing, and, if not otherwise included in the
definition of “Proceeds” herein, licenses, royalties, income, payments, claims,
damages, and proceeds of suit.

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean, with respect to any Grantor, all indebtedness owed to
such Grantor, including, without limitation, all indebtedness described on
Schedule 4.4(A) under the heading “Pledged Debt” (as such schedule may be
amended or supplemented from time to time), issued by the obligors named
therein, the instruments evidencing such indebtedness, and all interest, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such indebtedness.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.

“Pledged LLC Interests” shall mean, with respect to any Grantor, all interests
in any limited liability company directly owned by such Grantor including,
without limitation, all limited liability company interests listed on
Schedule 4.4(A) under the heading “Pledged LLC Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.

 

4



--------------------------------------------------------------------------------

“Pledged Partnership Interests” shall mean, with respect to any Grantor, all
interests in any general partnership, limited partnership, limited liability
partnership or other partnership directly owned by such Grantor including,
without limitation, all partnership interests listed on Schedule 4.4(A) under
the heading “Pledged Partnership Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
partnership interests and any interest of such Grantor on the books and records
of such partnership and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such partnership interests.

“Pledged Stock” shall mean, with respect to any Grantor, all shares of capital
stock directly owned by such Grantor, including, without limitation, all shares
of capital stock described on Schedule 4.4(A) under the heading “Pledged Stock”
(as such schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares.

“Pledged Trust Interests” shall mean, with respect to any Grantor, all interests
in a Delaware business trust or other trust directly owned by such Grantor
including, without limitation, all trust interests listed on Schedule 4.4(A)
under the heading “Pledged Trust Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
trust interests and any interest of such Grantor on the books and records of
such trust and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such trust interests.

“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Property and
(iii) whatever is receivable or received when Collateral or proceeds are sold,
exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Property, together
with all of Grantor’s rights, if any, in any goods or other property giving rise
to such right to payment and all Collateral Support and Supporting Obligations
related thereto.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any

 

5



--------------------------------------------------------------------------------

computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
nonwritten forms of information related in any way to the foregoing or any
Receivable.

“Record” shall have the meaning specified in Article 9 of the UCC.

“Secured Obligations” shall have the meaning assigned in Section 3.1.

“Secured Parties” shall mean the Agents, Issuing Banks, Lenders and the Lender
Counterparties and shall include, without limitation, all former Agents, Issuing
Banks, Lenders and Lender Counterparties to the extent that any Obligations
owing to such Persons were incurred while such Persons were Agents, Issuing
Banks, Lenders or Lender Counterparties and such Obligations have not been paid
or satisfied in full.

“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.

“Tax Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.5(F) (as such schedule may be amended or supplemented from time to
time).

“Trademarks” shall mean all United States trademarks, trade names, corporate
names, company names, business names, fictitious business names, Internet domain
names, service marks, certification marks, collective marks, logos, other source
or business identifiers, all registrations and applications for any of the
foregoing including, but not limited to: (i) the registrations and applications
referred to in Schedule 4.5(E) (as such schedule may be amended or supplemented
from time to time), (ii) all extensions or renewals of any of the foregoing,
(iii) the goodwill of the business connected with the use of and symbolized by
the foregoing, (iv) the right to sue for past, present and future infringement
or dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, and, if not otherwise included in the definition of
“Proceeds” herein, licenses, royalties, income, payments, claims, damages, and
proceeds of suit.

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.5(G) (as such schedule may be amended or supplemented from time
to time).

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know how, including but not limited to: (i) the
right to sue for past,

 

6



--------------------------------------------------------------------------------

present and future misappropriation or other violation of any Trade Secret, and
(ii) all Proceeds of the foregoing, and, if not otherwise included in the
definition of “Proceeds” herein, licenses, royalties, income, payments, claims,
damages, and proceeds of suit.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the context relates to perfection or priority of
a security interest, the Uniform Commercial Code as in effect from time to time
in any other applicable jurisdiction.

“United States” shall mean the United States of America.

1.2 Definitions; Interpretation. All capitalized terms used herein (including
the preamble and recitals hereto) and not otherwise defined herein shall have
the meanings ascribed thereto in the Credit Agreement or, if not defined
therein, in the UCC. References to “Sections,” “Exhibits” and “Schedules” shall
be to Sections, Exhibits and Schedules, as the case may be, of this Agreement
unless otherwise specifically provided. Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.
Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. The use herein
of the word “include” or “including”, when following any general statement, term
or matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. If any conflict or inconsistency exists between this Agreement
and the Credit Agreement, the Credit Agreement shall govern. All references
herein to provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.

At the request of Company, the Collateral Agent in its sole discretion may elect
to modify any of the time periods referenced in this Agreement.

SECTION 2. GRANT OF SECURITY.

2.1 Grant of Security. Each Grantor hereby grants to the Collateral Agent a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under the following property of such Grantor, in each
case whether now owned or existing or hereafter acquired or arising and wherever
located (all of which being hereinafter collectively referred to as the
“Collateral”):

(a) Accounts;

(b) Chattel Paper;

(c) Documents;

(d) General Intangibles;

 

7



--------------------------------------------------------------------------------

(e) Goods;

(f) Instruments;

(g) Insurance;

(h) Intellectual Property;

(i) Investment Property;

(j) to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;
and

(k) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

2.2 Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include or the security interest granted under
Section 2.1 hereof attach to Excluded Assets (all such property excluded from
the definition of “Collateral” shall be referred to as “Excluded Property”).
Notwithstanding anything contained herein to the contrary, Grantors shall not be
required to take any action intended to cause Excluded Property to constitute
Collateral and none of the covenants or representations and warranties shall be
deemed to apply to any property constituting Excluded Property.

In addition, (i) no action shall be required in any jurisdiction other than the
jurisdiction of organization of the relevant Grantor to create or perfect a
security interest in assets of such Grantor governed by the UCC (and with
respect to Intellectual Property, filings in the United States Patent and
Trademark Office and/or United States Copyright Office, as applicable), (ii) no
action shall be required to be taken in order to perfect assets requiring
perfection through control agreements or by “control” (including deposit
accounts, other bank accounts or securities accounts or letter of credit rights)
(other than (x) the delivery of Certificated Securities required to be pledged
under the Credit Documents and (y) to perfect security interests in Grantors
organized as limited liability companies or partnerships); provided, that no
other party (including but not limited to the Senior Representative) has taken
such action to perfect such assets through control agreements or by “control”,
(iii) the Grantors shall not be required to obtain any landlord waivers,
estoppels or collateral access letters and (iv) no security agreements or pledge
agreements governed by any foreign law shall be required.

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations of every Grantor (the “Secured Obligations”).

 

8



--------------------------------------------------------------------------------

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral the same as if this Agreement had not been executed and nothing
contained herein is intended or shall be a delegation of duties to the
Collateral Agent or any Secured Party, (ii) each Grantor shall remain liable
under each of the agreements included in the Collateral the same as if this
Agreement had not been executed, including, without limitation, any agreements
relating to Pledged Partnership Interests or Pledged LLC Interests, to perform
all of the obligations undertaken by it thereunder all in accordance with and
pursuant to the terms and provisions thereof and neither the Collateral Agent
nor any Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Collateral Agent nor any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreement included in the Collateral, including, without
limitation, any agreements relating to Pledged Partnership Interests or Pledged
LLC Interests, and (iii) the exercise by the Collateral Agent of any of its
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS.

4.1 Generally. (a) Representations and Warranties. Each Grantor hereby
represents and warrants with respect to itself that:

(i) it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral reflected in the
Historical Financial Statements referred in Section 4.7 of the Credit Agreement
and in the most recent financial statements delivered pursuant to Section 5.1 of
the Credit Agreement, and, as to all such Collateral whether now existing or
hereafter acquired, will continue to own or have such rights in each such item
of the Collateral, subject to its rights to dispose of or abandon such rights to
the extent permitted hereunder or under the Credit Agreement, in each case free
and clear of any and all Liens of all other Persons, including, without
limitation, liens arising as a result of such Grantor becoming bound (as a
result of merger or otherwise) as debtor under a security agreement entered into
by another Person other than Permitted Liens;

(ii) it has indicated on Schedule 4.1(A) as of the Closing Date: (w) the type of
organization of such Grantor, (x) the jurisdiction of organization of such
Grantor, (y) its organizational identification number and (z) the jurisdiction
where the chief executive office or its sole place of business is, located;

(iii) as of the Closing Date, the full legal name of such Grantor is as set
forth on Schedule 4.1(A);

(iv) except as provided on Schedule 4.1(B), as of the Closing Date it has not
changed its legal name, jurisdiction of organization, chief executive office or
sole place of business or its corporate structure in any way (e.g., by merger,
consolidation, change in corporate form or otherwise) within the past one
(1) year;

 

9



--------------------------------------------------------------------------------

(v) (x) to the extent required under this Agreement, upon the filing of all UCC
financing statements naming each Grantor as “debtor” and the Collateral Agent as
“secured party” and describing the Collateral in the filing offices set forth
opposite such Grantor’s name on Schedule 4.1(C) hereof and other filings
delivered by each Grantor and (y) to the extent not subject to Article 9 of the
UCC and to the extent that a perfected first priority security interest may be
obtained by the recordation of the security interest in the applicable United
States Intellectual Property registries, upon recordation of the security
interests granted hereunder in United States Patents, Trademarks and Copyrights
in the United States Patent and Trademark Office and the United States Copyright
Office, the security interests granted to the Collateral Agent hereunder
constitute valid and perfected first priority Liens (subject in the case of
priority only to Permitted Liens and to the rights of the United States
government (including any agency or department) thereof with respect to United
States government Receivables) on all of the Collateral to the extent that a
security interest may be perfected by the filing of a UCC financing statement or
by the recordation of the security interest in the United States Patent and
Trademark Office or the United States Copyright Office;

(vi) except as set forth on Schedule 4.1(D), as such schedule may be amended or
supplemented from time to time, subject to the requirements set forth on
Schedule 5.13 of the Credit Agreement with respect to the Collateral described
therein, all actions and consents (other than actions and consents required by
the UCC or any other applicable law), including all filings, notices,
registrations and recordings, necessary for the exercise by the Collateral Agent
of the voting or other rights provided for in this Agreement or the exercise of
remedies in respect of the Collateral have been made or obtained; provided that
filing of assignments in the applicable Intellectual Property registries may be
necessary to the exercise of certain remedies in respect of Intellectual
Property and the exercise of remedies in respect of Non-Assignable Contracts
(other than those provided under 9-406, 9-407 and 9-408 of the UCC, to the
extent that they apply) may require the consent of the other party thereto;

(vii) no authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for either
(i) the pledge or grant by any Grantor of the security interest purported to be
created in favor of the Collateral Agent hereunder or (ii) the exercise by
Collateral Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created hereunder or created or provided for by
applicable law), except (A) for actions required with respect to accounts where
the United States government or subdivision thereof is an Account Debtor,
(B) for the filings contemplated by clauses (v) and (vi) above, (C) as may be
required, in connection with the disposition of any Investment Property, by laws
generally affecting the offering and sale of Securities and (D) for the exercise
of right and remedies in respect of any Pledged Equity Interests issued by a
Controlled Foreign Corporation;

(viii) none of the Collateral constitutes, or is the Proceeds of, “farm
products” (as defined in the UCC);

(ix) it does not own any “as extracted collateral” (as defined in the UCC) or
any timber to be cut; and

 

10



--------------------------------------------------------------------------------

(x) as of the Closing Date, such Grantor has been duly organized as an entity of
the type as set forth opposite such Grantor’s name on Schedule 4.1(A) solely
under the laws of the jurisdiction as set forth opposite such Grantor’s name on
Schedule 4.1(A) and remains duly existing as such. Such Grantor has not filed
any certificates of domestication, transfer or continuance in any other
jurisdiction as of the Closing Date.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees with
respect to itself that:

(i) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and upon obtaining knowledge thereof, it
shall defend the Collateral against all Persons (other than the Secured Parties)
that have instituted, or made a non-frivolous threat in writing of, any Adverse
Proceeding claiming an interest therein adverse to the Collateral Agent;

(ii) it shall not produce, use or permit any Collateral to be used unlawfully or
in violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral if
such violation or noncompliance could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

(iii) it shall not change such Grantor’s legal name, identity, corporate
structure (e.g., by merger, consolidation, change in corporate form or
otherwise), type of organization or jurisdiction of organization unless it shall
have (a) notified the Collateral Agent in writing, by executing and delivering
to the Collateral Agent a completed Pledge Supplement, substantially in the form
of Exhibit A attached hereto, together with all Supplements to applicable
Schedules showing such change thereto, no more than thirty (30) days (or such
longer period as may be agreed by the Collateral Agent) after any such change or
establishment, identifying such new proposed name, identity, corporate
structure, jurisdiction of organization and providing such other information in
connection therewith as the Collateral Agent may reasonably request and
(b) taken all actions reasonably determined to be necessary by the Collateral
Agent to maintain the continuous validity, perfection and at least the same
priority of the Collateral Agent’s security interest in the Collateral intended
to be granted and agreed to hereby; provided that with respect to any Grantor
that is an Immaterial Restricted Subsidiary, non-compliance with the foregoing
covenant shall not result in a Default pursuant to Section 8.1 of the Credit
Agreement for a period of ten (10) Business Days after the receipt of the notice
pursuant to Section 8.1(c) of the Credit Agreement, so long as such Grantor is
diligently pursuing in good faith the cure or correction of such non-compliance
continuously during such period;

(iv) except as otherwise permitted under the Credit Agreement or as consented to
by the Collateral Agent (such consent not to be unreasonably withheld or
delayed), it shall not file any certificates of domestication, transfer or
continuance in any jurisdiction other than the jurisdiction set forth opposite
such Grantor’s name on Schedule 4.1(A); provided that with respect to any
Grantor that is an Immaterial Restricted Subsidiary, non-compliance with the
foregoing covenant shall not result in a Default pursuant to Section 8.1 of the
Credit Agreement for a period of ten (10) Business Days after the receipt of the
notice pursuant to Section 8.1(c) of the Credit Agreement, so long as such
Grantor is diligently pursuing in good faith the cure or correction of such
non-compliance continuously during such period; and

 

11



--------------------------------------------------------------------------------

(v) it shall not take or permit any action which could materially impair the
Collateral Agent’s rights in the Collateral, subject to Grantors’ rights to
dispose of or abandon rights in the Collateral to the extent permitted hereunder
or under the Credit Agreement and the right to grant Permitted Liens.

4.2 Equipment and Inventory. (a) Representations and Warranties. Each Grantor
represents and warrants with respect to itself that:

(i) all of its Equipment and Inventory included in the Collateral (other than
Equipment out for repair or Equipment and Inventory in transit) is kept on the
Closing Date and during the past 12 months has been kept only at one of the
locations specified in Schedule 4.2; and

(ii) any Goods now or hereafter produced by such Grantor constituting a
substantial portion of the Collateral have been and will be produced in material
compliance with the requirements of the Fair Labor Standards Act, as amended.

(b) Covenants and Agreements. Each Grantor covenants and agrees with respect to
itself that:

(i) it shall keep the Equipment, Inventory and any Documents evidencing any of
its Equipment and Inventory (other than Equipment out for repair or Equipment
and Inventory in transit) in one of the locations specified on Schedule 4.2 (as
such schedule may be amended or supplemented from time to time) unless it shall
have notified the Collateral Agent in writing, no later than forty-five
(45) days (or such longer period as may be agreed by the Collateral Agent) after
any change in locations, identifying such new locations and providing such other
information in connection therewith as the Collateral Agent may reasonably
request; and

(ii) it shall not deliver any Document evidencing any of its Equipment and
Inventory to any Person other than the issuer of such Document to claim the
Goods evidenced therefor or the Collateral Agent.

4.3 Receivables. (a) [Reserved]

(b) Covenants and Agreements: Each Grantor hereby covenants and agrees with
respect to itself that:

(i) at the request of the Collateral Agent after the occurrence and during the
continuation of an Event of Default, it shall mark conspicuously, in form and
manner reasonably satisfactory to the Collateral Agent, all of its Chattel Paper
and Instruments (other than any delivered to the Collateral Agent as provided
herein and Instruments deposited in a Deposit Account for collection in the
ordinary course of business), as well as its Receivables Records with an
appropriate reference to the fact that the Collateral Agent has a security
interest therein;

(ii) other than in the ordinary course of business as generally conducted by it,
and except as otherwise provided in subsection (iii) below or the Credit
Agreement, following the occurrence and during the continuation of an Event of
Default, such Grantor shall not (w) grant any extension or renewal of the time
of payment of any of its Receivables,

 

12



--------------------------------------------------------------------------------

(x) compromise or settle any dispute, claim or legal proceeding with respect to
any of its Receivables for less than the total unpaid balance thereof,
(y) release, wholly or partially, any Person liable for the payment thereof, or
(z) allow any credit or discount thereon;

(iii) except as otherwise provided in this subsection or the Credit Agreement,
each Grantor shall continue to collect in accordance with its past business
practice, all amounts due or to become due to such Grantor under its Receivables
and any Supporting Obligation and diligently exercise in accordance with its
past business practice each material right it may have under any of its
Receivables, or any Supporting Obligation or Collateral Support therefor, in
each case, at its own expense, and in connection with such collections and
exercise, such Grantor shall take such action as such Grantor may deem
necessary. Notwithstanding the foregoing, the Collateral Agent shall have the
right at any time following the occurrence and during the continuation of an
Event of Default to notify, or require any Grantor to notify, any Account Debtor
of the Collateral Agent’s security interest in the Receivables and any
Supporting Obligation and, in addition, at any time following the occurrence and
during the continuation of an Event of Default, the Collateral Agent may:
(1) direct the Account Debtors under any Receivables to make payment of all
amounts due or to become due to such Grantor thereunder directly to the
Collateral Agent; (2) notify, or require any Grantor to notify, each Person
maintaining a lockbox or similar arrangement to which Account Debtors under any
Receivables have been directed to make payment to remit all amounts representing
collections on checks and other payment items from time to time sent to or
deposited in such lockbox or other arrangement directly to the Collateral Agent;
and (3) enforce, at the expense of such Grantor, collection of any such
Receivables and to adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such Grantor might have done. If
the Collateral Agent notifies any Grantor that it has elected to collect the
Receivables in accordance with the preceding sentence, any payments of
Receivables received by such Grantor shall be forthwith (and in any event within
two (2) Business Days) deposited by such Grantor in the exact form received,
duly indorsed by such Grantor to the Collateral Agent if required, in a Deposit
Account designated by the Collateral Agent, and until so turned over, all
amounts and proceeds (including checks and other instruments) received by such
Grantor in respect of the Receivables, any Supporting Obligation or Collateral
Support shall be received in trust for the benefit of the Collateral Agent
hereunder and shall be segregated from other funds of such Grantor and such
Grantor shall not adjust, settle or compromise the amount or payment of any
Receivable, or release wholly or partly any Account Debtor or obligor thereof,
or allow any credit or discount thereon; and

(iv) subject to any underlying contractual requirements or provisions, it shall
use its commercially reasonable efforts to keep in full force and effect any
material Supporting Obligation or Collateral Support relating to any of its
material Receivables.

(c) Delivery of Receivables. With respect to any of its Receivables in excess of
$5,000,000 individually that is evidenced by, or constitutes, Chattel Paper or
Instruments (other than Instruments deposited or to be deposited for collection
in the ordinary course of business), each Grantor shall, at the reasonable
request of the Collateral Agent, cause each originally executed copy thereof to
be delivered to the Collateral Agent (or its agent or designee) appropriately
indorsed to the Collateral Agent or indorsed in blank: (i) with respect to any
such Receivables in existence on the date hereof, on or prior to the date hereof
and (ii) with respect to any such Receivables hereafter arising, promptly after
such Grantor acquiring rights therein.

 

13



--------------------------------------------------------------------------------

4.4 Investment Property

4.4.1 Investment Property Generally

(a) Covenants and Agreements. Each Grantor hereby covenants and agrees with
respect to itself that:

(i) in the event it acquires rights in any Investment Property in excess of
$5,000,000 individually after the date hereof, it shall promptly deliver to the
Collateral Agent a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with Supplements to Schedules thereto,
reflecting such new Investment Property; provided that no Grantor shall be
required to deliver any such Pledge Supplement with respect to any Investment
Property in excess of $5,000,000 individually that has been acquired during any
Fiscal Quarter earlier than the date of delivery of the Compliance Certificate
delivered pursuant to Section 5.1(c) of the Credit Agreement with respect to
such Fiscal Quarter (or such longer period as may be agreed by the Collateral
Agent); provided, further that delivery of a Pledge Supplement with respect to
any Investment Property required to be delivered pursuant to Sections 5.10 or
5.13 of the Credit Agreement shall be delivered in accordance with such
Sections. Notwithstanding the foregoing, it is understood and agreed that the
security interest of the Collateral Agent shall attach to all Investment
Property immediately upon any Grantor’s acquisition of rights therein and shall
not be affected by the failure of any Grantor to deliver a supplement to
Schedule 4.4 as required hereby;

(ii) except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Investment Property, or any
securities or other property upon the merger, consolidation, liquidation or
dissolution of any issuer of any Investment Property, then (a) such dividends,
interest or distributions and securities or other property shall be included in
the definition of Collateral without further action and (b) such Grantor shall
immediately take all steps, if any, necessary to ensure the validity,
perfection, priority and, if applicable, control of the Collateral Agent over
such Investment Property (including, without limitation, delivery thereof to the
Collateral Agent if required by this Agreement) and pending any such action such
Grantor shall be deemed to hold such dividends, interest, distributions,
Securities or other property interest for the benefit of the Collateral Agent
and shall segregate such dividends, distributions, Securities or other property
from all other property of such Grantor. Notwithstanding the foregoing, so long
as no Event of Default shall have occurred and be continuing, the Collateral
Agent authorizes each Grantor to retain all ordinary cash dividends and
distributions paid to it; and

(iii) each Grantor consents to the grant by each other Grantor of a Security
Interest in all Investment Property to the Collateral Agent.

(b) Delivery.

(i) Each Grantor agrees that with respect to any Investment Property evidencing
ownership interests in a Subsidiary of such Grantor or any other Investment
Property in excess of $5,000,000 individually in which it currently has rights
it shall comply with the provisions of this Section 4.4.1(b) on or before the
Closing Date and with respect to any

 

14



--------------------------------------------------------------------------------

Investment Property required to be delivered pursuant to Sections 5.10 or 5.13
of the Credit Agreement or any other Investment Property in excess of $5,000,000
individually after the date hereof hereafter acquired by such Grantor it shall
comply with the provisions of this Section 4.4.1(b) promptly after acquiring
rights therein, in each case in form and substance reasonably satisfactory to
the Collateral Agent. With respect to any Investment Property that is
represented by a certificate or that is an “instrument” (other than (A) any
Investment Property credited to a Securities Account, (B) Investment Property
but only so long as such Investment Property is not yet required to be delivered
pursuant to Sections 5.10 or 5.13 of the Credit Agreement, (C) instruments in a
principal amount not in excess of $5,000,000 individually and (D) instruments
deposited or to be deposited for collection in the ordinary course of business),
it shall cause such certificate or instrument to be promptly delivered to the
Collateral Agent, indorsed in blank by an “effective indorsement” (as defined in
Section 8-107 of the UCC), regardless of whether such certificate constitutes a
“certificated security” for purposes of the UCC; provided that no Grantor shall
be required to deliver any such Investment Property in excess of $5,000,000
individually that is not required to be delivered pursuant to Sections 5.10 or
5.13 of the Credit Agreement that has been acquired during any Fiscal Quarter
earlier than the date of delivery of the Compliance Certificate delivered
pursuant to Section 5.1(c) of the Credit Agreement with respect to such Fiscal
Quarter (or such longer period as may be permitted by the Credit Agreement or
agreed by the Collateral Agent). For the avoidance of doubt, any Investment
Property required to be delivered pursuant to Sections 5.10 or 5.13 of the
Credit Agreement shall be delivered in accordance with such Sections.

(c) Voting and Distributions.

(i) So long as no Event of Default shall have occurred and be continuing and the
Collateral Agent has not given the applicable Grantor five (5) Business Days’
prior written notice to the contrary:

 

  (1) except as otherwise provided under the covenants and agreements relating
to investment property in this Agreement or elsewhere herein or in the Credit
Agreement, each Grantor shall be entitled to exercise or refrain from exercising
any and all voting and other consensual rights pertaining to the Investment
Property or any part thereof for any purpose not inconsistent with the terms of
this Agreement or the Credit Agreement;

 

  (2) the Collateral Agent shall promptly execute and deliver (or cause to be
executed and delivered) to each Grantor all proxies, and other instruments as
such Grantor may from time to time reasonably request for the purpose of
enabling such Grantor to exercise the voting and other consensual rights when
and to the extent which it is entitled to exercise pursuant to clause (1) above;
and

 

  (3) upon the occurrence and during the continuation of an Event of Default and
upon two (2) Business Days’ prior written notice from the Collateral Agent to
such Grantor of the Collateral Agent’s intention to exercise such rights:

 

  (A)

all rights of each Grantor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant hereto

 

15



--------------------------------------------------------------------------------

  shall cease and all such rights shall thereupon become vested in the
Collateral Agent who shall thereupon have the sole right to exercise such voting
and other consensual rights; and

 

  (B) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 6.1.

4.4.2 Pledged Equity Interests

(a) Representations and Warranties. Each Grantor hereby represents and warrants
with respect to itself, that:

(i) as of the Closing Date, Schedule 4.4(A) sets forth under the headings
“Pledged Stock, “Pledged LLC Interests,” “Pledged Partnership Interests” and
“Pledged Trust Interests,” respectively, all of the Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and Pledged Trust Interests owned by
such Grantor and such Pledged Equity Interests constitute the percentage of
issued and outstanding shares of stock, percentage of membership interests,
percentage of partnership interests or percentage of beneficial interest of the
respective issuers thereof indicated on such Schedule;

(ii) it is the record and beneficial owner of such Pledged Equity Interests free
of all Liens of other Persons other than Permitted Liens and (in the case of
Pledged Equity Interests not issued by a Subsidiary or an Affiliate of such
Grantor, to such Grantor’s best knowledge) there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any such Pledged Equity Interests;

(iii) (in the case of Pledged Equity Interests not issued by a Subsidiary or an
Affiliate of such Grantor, to such Grantor’s best knowledge) no consent of any
Person including any other general or limited partner, any other member of a
limited liability company, any other shareholder or any other trust beneficiary
is necessary or desirable in connection with the creation, perfection (except as
set forth on Schedule 5.13 of the Credit Agreement) or first priority status of
the security interest of the Collateral Agent in any such Pledged Equity
Interests or the exercise by the Collateral Agent of the voting or other rights
provided for in this Agreement or the exercise of remedies in respect thereof;

(iv) none of such Pledged LLC Interests nor Pledged Partnership Interests are or
represent interests in issuers that: (a) are registered as investment companies
or (b) are dealt in or traded on securities exchanges or markets; and

 

16



--------------------------------------------------------------------------------

(v) except as otherwise set forth on Schedule 4.4(B) (as such schedule may be
amended or supplemented from time to time), all of the Pledged LLC Interests and
Pledged Partnership Interests, in each case issued by a Domestic Subsidiary of
such Grantor, are or represent interests in issuers that have opted to be
treated as securities under the uniform commercial code of any jurisdiction.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) unless otherwise permitted under the Credit Agreement, without the prior
written consent of the Collateral Agent, it shall not vote to enable or take any
other action to: cause any issuer of any Pledged Partnership Interests or
Pledged LLC Interests owned by such Grantor which are not securities (for
purposes of the UCC) on the date hereof to elect or otherwise take any action to
cause such Pledged Partnership Interests or Pledged LLC Interests to be treated
as securities for purposes of the UCC unless prior to taking such actions, such
Grantor shall promptly notify the Collateral Agent in writing of any such
election or action and, in such event, shall take all steps necessary to
establish the Collateral Agent’s “control” thereof;

(ii) except as expressly permitted by the Credit Agreement, without the prior
written consent of the Collateral Agent, it shall not permit any issuer of any
Pledged Equity Interest which is a Subsidiary of such Grantor to merge or
consolidate unless (i) if such issuer is required to be a Grantor under this
Agreement, such issuer creates a security interest that is perfected by a filed
financing statement (that is not effective solely under section 9-508 of the
UCC) in collateral in which such new debtor has or acquires rights, and (ii) all
the outstanding capital stock or other equity interests of the surviving or
resulting corporation, limited liability company, partnership or other entity
which is a Subsidiary of such Grantor and which is owned by such Grantor is,
upon such merger or consolidation, pledged hereunder; provided that if the
surviving or resulting Grantors upon any such merger or consolidation involves
an issuer which is a Controlled Foreign Corporation, then such Grantor shall
only be required to pledge equity interests in accordance with Section 2.2; and

(iii) each Grantor consents to the grant by each other Grantor of a security
interest in all Investment Property to the Collateral Agent and, without
limiting the foregoing, consents to the transfer of any Pledged Partnership
Interest and any Pledged LLC Interest to the Collateral Agent or its nominee
following the occurrence and during the continuation of an Event of Default and
to the substitution of the Collateral Agent or its nominee as a partner in any
partnership or as a member in any limited liability company with all the rights
and powers related thereto.

4.4.3 Pledged Debt

(i) Representations and Warranties. Each Grantor hereby represents and warrants
with respect to itself that Schedule 4.4 sets forth as of the Closing Date under
the heading “Pledged Debt” all of the Pledged Debt owned by such Grantor in
excess of $5,000,000 individually owned by any Grantor and to the knowledge of
such Grantor, all of such Pledged Debt has been duly authorized, authenticated
or issued, and delivered and is the legal, valid and binding obligation of the
issuers thereof and is not in default.

 

17



--------------------------------------------------------------------------------

4.5 Intellectual Property. (a) Representations and Warranties. Except as
disclosed in Schedule 4.5(H), (as such schedule may be amended or supplemented
from time to time), each Grantor hereby represents and warrants with respect to
itself that:

(i) Schedule 4.5 (as such schedule may be amended or supplemented from time to
time) sets forth a true and complete list of (a) all United States and state
registrations of and applications for Patents, Trademarks, and Copyrights owned
by each Grantor; and (b) all Patent Licenses, Trademark Licenses, Trade Secret
Licenses and Copyright Licenses material to the business of such Grantor except
for non-exclusive licenses to commercially available software;

(ii) except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (a) it is the sole and exclusive owner of
the entire right, title, and interest in and to all United States Intellectual
Property of such Grantor listed on Schedule 4.5 (as such schedule may be amended
or supplemented from time to time), and owns or has the valid right to use, all
other United States Intellectual Property that is material to the conduct of its
business, free and clear of all Liens, except for Permitted Liens; and (b) all
United States Intellectual Property owned by such Grantor and material to the
conduct of its business is subsisting and has not been adjudged invalid or
unenforceable;

(iii) to such Grantor’s knowledge, (A) all United States Intellectual Property
material to the conduct of such Grantor’s business is subsisting and unexpired,
(B) no holding, decision, or judgment has been rendered in any action or
proceeding before any court or administrative authority challenging the validity
of such Grantor’s right to register, or such Grantor’s rights to own or use, any
United States Intellectual Property that could reasonably be expected to have a
Material Adverse Effect and (C) no such action or proceeding is pending or
threatened (except for routine office actions issued in the course of
prosecution) that could reasonably be expected to have a Material Adverse
Effect;

(iv) to such Grantor’s knowledge, (a) the conduct of such Grantor’s business
does not infringe upon any Intellectual Property right owned or controlled by a
third party; and (b) no third party is infringing upon in any material respect
any rights in any United States Intellectual Property owned by such Grantor; and

(v) to such Grantor’s knowledge, (a) none of the Trade Secrets owned by such
Grantor that are material to its business have been used, divulged, disclosed or
appropriated to the detriment of such Grantor for the benefit of any other
person; and (b) no employee, independent contractor or agent of such Grantor is
in default or breach of any term of any employment agreement, non-disclosure
agreement, assignment of inventions agreement or similar agreement or contract
relating in any way to the protection, ownership, and use of such Grantor’s
Intellectual Property.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees with
respect to itself as follows:

(i) other than in a manner consistent with an exercise of such Grantor’s
reasonable business judgment, it shall not do any act or knowingly omit to do
any act whereby

 

18



--------------------------------------------------------------------------------

any of the United States Intellectual Property which is material to the business
of such Grantor may lapse, or become abandoned, dedicated to the public, or
unenforceable;

(ii) it shall promptly notify the Collateral Agent if it knows that any item of
the United States Intellectual Property that is material to the business of such
Grantor is reasonably likely to become (a) abandoned or dedicated to the public
or placed in the public domain, (b) invalid or unenforceable (other than as a
result of the expiration of its non-renewable, or natural term), or (c) subject
to any adverse determination or development (including the institution of
proceedings) in any action or proceeding in the United States Patent and
Trademark Office or the United States Copyright Office, or any court (other than
office actions in the course of prosecution that do not materially affect such
Grantor’s right to use such Intellectual Property);

(iii) it shall take all commercially reasonable steps in the United States
Patent and Trademark Office and the United States Copyright Office to pursue any
application and maintain any registration of each United States Trademark,
Patent, and Copyright owned by such Grantor that is material to its business
which is now or shall become included in the Intellectual Property including,
but not limited to, those items on Schedule 4.5 (as it may be amended or
supplemented from time to time), but only to the extent that such items remain
material to such Grantor’s business;

(iv) it shall promptly (but in no event more than once in any calendar year)
report to the Collateral Agent the occurrence of any of the following which
occurred since the last report to the Collateral Agent, but only to the extent
that such items remain material to such Grantor’s business: (i) the filing of
any application to register any Patent, Trademark or Copyright with the United
States Patent and Trademark Office or the United States Copyright Office
(whether such application is filed by such Grantor or through any agent,
employee, licensee, or designee thereof) and (ii) the registration of any
Intellectual Property by any such office, or the acquisition of any such
Intellectual Property in each case by executing and delivering to the Collateral
Agent a completed Pledge Supplement, substantially in the form of Exhibit A
attached hereto, together with all Supplements to Schedules thereto; and

(v) it shall take steps that are, in such Grantor’s reasonable business
judgment, commercially reasonable to protect the secrecy of all Trade Secrets
that are material to the business of such Grantor.

SECTION 5. FURTHER ASSURANCES; ADDITIONAL GRANTORS.

5.1 Further Assurances. (a) Subject to specific limitations contained herein,
each Grantor agrees that from time to time, at the expense of such Grantor, it
shall promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or that the Collateral Agent may
reasonably request, in order to create and/or maintain the validity, perfection
or priority of and protect any security interest granted hereby or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral. Without limiting the generality of the foregoing,
each Grantor shall:

 

19



--------------------------------------------------------------------------------

(i) file such financing or continuation statements, or amendments thereto, and
execute and deliver such other agreements, instruments, endorsements, powers of
attorney or notices, as may be necessary or as the Collateral Agent may
reasonably request, in order to perfect and preserve the security interests
granted hereby;

(ii) take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the United
States Intellectual Property with any intellectual property registry in which
said Intellectual Property is registered or in which an application for
registration is pending including, without limitation, the United States Patent
and Trademark Office, the United States Copyright Office and the various
Secretaries of State;

(iii) at any reasonable time following the occurrence and during the
continuation of an Event of Default, upon request by the Collateral Agent,
assemble the Collateral and allow inspection of the Collateral by the Collateral
Agent, or persons designated by the Collateral Agent; and

(iv) at the Collateral Agent’s reasonable request, appear in and defend any
action or proceeding that may affect such Grantor’s title to or the Collateral
Agent’s security interest in all or any part of the Collateral.

(b) Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
and amendments thereto, in any jurisdictions and with any filing offices as the
Collateral Agent may determine, in its reasonable discretion, are necessary to
perfect the security interest granted to the Collateral Agent herein. Such
financing statements may describe the Collateral in the same manner as described
herein. Each Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.

5.2 Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Counterpart Agreement. Upon delivery of
any such Counterpart Agreement to the Collateral Agent, notice of which is
hereby waived by Grantors, each Additional Grantor shall be a Grantor and shall
be as fully a party hereto as if Additional Grantor were an original signatory
hereto. Each Grantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Grantor hereunder, nor by any election of Collateral Agent not to cause any
Subsidiary of Company to become an Additional Grantor hereunder. This Agreement
shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.

SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

6.1 Power of Attorney. Until the Termination Date, each Grantor hereby
irrevocably appoints the Collateral Agent (such appointment being coupled with
an interest) as such Grantor’s attorney-in-fact, with full authority in the
place and stead of such Grantor and in the

 

20



--------------------------------------------------------------------------------

name of such Grantor, the Collateral Agent or otherwise, from time to time in
the Collateral Agent’s discretion to take any action and to execute any
instrument that the Collateral Agent may deem reasonably necessary or advisable
to accomplish the purposes of this Agreement, including, without limitation, the
following:

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Credit Agreement;

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property in the name of such Grantor as debtor.

(g) upon the occurrence and during the continuance of any Event of Default, to
take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including, without
limitation, access to pay or discharge taxes or Liens (other than Permitted
Liens) levied or placed upon or threatened against the Collateral, the legality
or validity thereof and the amounts necessary to discharge the same to be
determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

(h) upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
the Collateral Agent’s option and such Grantor’s expense, at any time or from
time to time, all acts and things that the Collateral Agent deems reasonably
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

 

21



--------------------------------------------------------------------------------

6.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Collateral Agent in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers; and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

SECTION 7. REMEDIES.

7.1 Generally. (a) If any Event of Default shall have occurred and be
continuing, the Collateral Agent may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it at law or in equity, all the rights and remedies of the
Collateral Agent on default under the UCC (whether or not the UCC applies to the
affected Collateral) to collect, enforce or satisfy any Secured Obligations then
owing, whether by acceleration or otherwise, and also may pursue any of the
following separately, successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties;

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.

(b) The Collateral Agent or any Secured Party may be the purchaser of any or all
of the Collateral at any public or private (to the extent that the portion of
the Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold

 

22



--------------------------------------------------------------------------------

absolutely free from any claim or right on the part of any Grantor, and each
Grantor hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least ten (10) days notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor hereby waives any claims against the Collateral Agent arising by reason
of the fact that the price at which any Collateral may have been sold at such a
private sale was less than the price which might have been obtained at a public
sale, even if the Collateral Agent accepts the first offer received and does not
offer such Collateral to more than one offeree. If the proceeds of any sale or
other disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Agent to collect such deficiency. Nothing
in this Section shall in any way alter the rights of the Collateral Agent
hereunder.

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

7.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement or in the Credit Agreement, all proceeds received by the Collateral
Agent in respect of any sale, any collection from, or other realization upon all
or any part of the Collateral shall be applied in full or in part by the
Collateral Agent in payment of the Secured Obligations in the following order:

First, to pay incurred and unpaid fees and expenses of the Agents under the
Credit Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Secured
Obligations, pro rata among the Secured Parties according to the amounts of the
Secured Obligations then due and owing and remaining unpaid to the Secured
Parties; and

Third, any balance remaining after the Secured Obligations shall have been paid
in full, the Commitments shall have terminated or been cancelled and the Letters
of Credit shall have been cancelled, Cash Collateralized or have expired shall
be paid over to the Company or to whomsoever may be lawfully entitled to receive
the same.

 

23



--------------------------------------------------------------------------------

7.3 Sales on Credit. If Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, Collateral Agent may
resell the Collateral and Grantor shall be credited with proceeds of the sale.

7.4 Investment Property. Each Grantor recognizes that, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws, the Collateral Agent may be compelled, with respect to any sale of all or
any part of the Investment Property conducted without prior registration or
qualification of such Investment Property under the Securities Act and/or such
state securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Property for their own account, for investment
and not with a view to the distribution or resale thereof. Each Grantor
acknowledges that any such private sale may be at prices and on terms less
favorable than those obtainable through a public sale without such restrictions
(including a public offering made pursuant to a registration statement under the
Securities Act) and, notwithstanding such circumstances, each Grantor agrees
that the fact that any such sale is conducted as a private sale shall not, in
and of itself, cause such sale to not be deemed to have been made in a
commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Property for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Property,
upon written request, each Grantor shall and shall cause each issuer of any
Pledged Stock to be sold hereunder, each partnership and each limited liability
company, in each case, which is a Subsidiary of such Grantor, from time to time
to furnish to the Collateral Agent all such information as the Collateral Agent
may request in order to determine the number and nature of interest, shares or
other instruments included in the Investment Property which may be sold by the
Collateral Agent in exempt transactions under the Securities Act and the rules
and regulations of the Securities and Exchange Commission thereunder, as the
same are from time to time in effect.

7.5 Intellectual Property. (a) Anything contained herein to the contrary
notwithstanding, upon the occurrence and during the continuation of an Event of
Default:

(i) the Collateral Agent shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
the Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property, in which event such Grantor shall, at the
request of the Collateral Agent, do any and all lawful acts and execute any and
all documents required by the Collateral Agent in aid of such enforcement and
such Grantor shall promptly, upon demand, reimburse and indemnify the Collateral
Agent as provided in Section 10 hereof in connection with the exercise of its
rights under this Section;

(ii) in the event of a sale or other disposition of the Intellectual Property
pursuant to Section 7.1, such Grantor shall, upon written demand from the
Collateral Agent, assign, convey or otherwise transfer to the Collateral Agent
or the third-party acquirer, as the

 

24



--------------------------------------------------------------------------------

case may be, all of such Grantor’s right, title and interest in and to the
Intellectual Property and shall execute and deliver to the Collateral Agent or
the third-party acquirer, as the case may be, such documents as are necessary or
appropriate to carry out the intent and purposes of this Agreement;

(iii) within five (5) Business Days’ after written notice from the Collateral
Agent, each Grantor shall identify to the Collateral Agent, by name, title and
job responsibility, such key personnel in such Grantor’s employ on the date such
notice was received that are reasonably essential to permit such Grantor to
continue, directly or indirectly, to produce, advertise and sell the products
and services sold or delivered by such Grantor under or in connection with
material Trademarks, and such Granter shall use commercially reasonable efforts,
to maintain such essential personnel in such Grantor’s employ and available to
perform their then-current functions at such Grantor’s expense consistent with
the salary and benefit structure applicable to each as of the date such notice
was received by Grantor; and

(iv) for the avoidance of doubt, the Collateral Agent shall have all of the
rights specified in Sections 4.3 and 7.6 of this Agreement with respect to
amounts due or to become due to such Grantor in respect of the Intellectual
Property in the same manner and to the same extent as such Grantor has with
respect to other Receivables.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made,
and (iv) the Secured Obligations shall not have become immediately due and
payable, upon the written request of any Grantor, the Collateral Agent shall
promptly execute and deliver to such Grantor, at such Grantor’s sole cost and
expense, such assignments or other transfer as may be necessary to reassign to
such Grantor any such rights, title and interests as may have been assigned to
the Collateral Agent as aforesaid, subject to any disposition thereof that may
have been made by the Collateral Agent; provided, after giving effect to such
reassignment, the Collateral Agent’s security interest granted pursuant hereto,
as well as all other rights and remedies of the Collateral Agent granted
hereunder, shall continue to be in full force and effect; and provided, further,
the rights, title and interests so reassigned shall be free and clear of any
other Liens granted by or on behalf of the Collateral Agent and the Secured
Parties.

(c) Solely for the purpose of enabling the Collateral Agent to exercise rights
and remedies under this Section 7 and at such time as the Collateral Agent shall
be lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Collateral Agent, to the extent it has the right to do so, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of said Trademarks and subject to exclusive
licenses validly granted by Grantor in accordance with the terms this Agreement
and the other Credit Documents prior to the date that the Collateral Agent
exercises its rights under this Section, to use, operate under, license, or
sublicense any Intellectual Property now owned or hereafter acquired by such
Grantor, and wherever the same may be located.

 

25



--------------------------------------------------------------------------------

7.6 Cash Proceeds. In addition to the rights of the Collateral Agent specified
in Section 4.3 with respect to payments of Receivables, all proceeds of any
Collateral received by any Grantor consisting of cash, checks and other non-cash
items (collectively, “Cash Proceeds”) shall, if an Event of Default shall have
occurred and is continuing be held by such Grantor in trust for the Collateral
Agent, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, unless otherwise provided pursuant to
Section 4.4.1(a)(ii), be turned over to the Collateral Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required) and held by the Collateral Agent in the Collateral Account. Any
Cash Proceeds received by the Collateral Agent (whether from a Grantor or
otherwise): (i) if no Event of Default shall have occurred and be continuing,
shall be handled as required by this Agreement or the Credit Agreement, or
otherwise be turned over to the applicable Grantor and (ii) if an Event of
Default shall have occurred and be continuing, may, in the sole discretion of
the Collateral Agent, (A) be held by the Collateral Agent for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured) and/or (B) then or at any time
thereafter may be applied by the Collateral Agent against the Secured
Obligations then due and owing in accordance with the Credit Agreement.

SECTION 8. COLLATERAL AGENT.

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided, the
Collateral Agent shall, after (x) payment in full of all Obligations under the
Credit Agreement and the other Credit Documents (other than contingent
indemnification and reimbursement obligations for which no claim has been made)
and (y) all Letters of Credit have been cancelled or have expired or have been
Cash Collateralized or otherwise secured to the satisfaction of the Issuing Bank
thereof, exercise, or refrain from exercising, any remedies provided for herein
in accordance with the instructions of the holders of a majority of the
aggregate notional amount (or, with respect to any Permitted Hedge Agreement
that has been terminated in accordance with its terms, the amount then due and
payable (exclusive of expenses and similar payments but including any early
termination payments then due) under such Permitted Hedge Agreement) under all
Permitted Hedge Agreements and all Permitted Cash Management Agreements. In
furtherance of the foregoing provisions of this Section, each Secured Party, by
its acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of
Secured Parties in accordance with the terms of this Section. Collateral Agent
may at any time give notice of its resignation to the Secured Parties and
Company in accordance with Section 9.6 of the Credit Agreement.

SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the Termination Date, be binding
upon each Grantor, its

 

26



--------------------------------------------------------------------------------

successors and assigns, and inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Collateral Agent and its
successors, transferees and assigns. Without limiting the generality of the
foregoing, but subject to the terms of the Credit Agreement, any Lender may
assign or otherwise transfer any Loans held by it to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to Lenders herein or otherwise. Upon the Termination Date, the
security interest granted hereby shall automatically terminate hereunder and of
record and all rights to the Collateral shall automatically revert to Grantors.
Upon any such termination the Collateral Agent shall, at Grantors’ expense,
execute and deliver to Grantors or otherwise authorize the filing of such
documents as Grantors shall reasonably request, including financing statement
amendments to evidence such termination. Upon any disposition of property
permitted by the Credit Agreement or the designation of any issuer of Pledged
Equity Interest as an Unrestricted Subsidiary in accordance with Section 5.14 of
the Credit Agreement, the Liens granted herein shall be deemed to be
automatically released and such property or Pledged Equity Interest of such
Unrestricted Subsidiary shall automatically revert to the applicable Grantor
with no further action on the part of any Person. The Collateral Agent shall, at
Grantor’s expense, execute and deliver or otherwise authorize the filing of such
documents as Grantors shall reasonably request, in form and substance reasonably
satisfactory to the Collateral Agent, including financing statement amendments
to evidence such release.

SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by each Grantor under Section 10.2 of the
Credit Agreement.

SECTION 11. MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit

 

27



--------------------------------------------------------------------------------

Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists. This Agreement shall be binding upon and inure to the benefit
of the Collateral Agent and Grantors and their respective successors and
assigns. No Grantor shall, without the prior written consent of the Collateral
Agent given in accordance with the Credit Agreement, assign any right, duty or
obligation hereunder. This Agreement and the other Credit Documents embody the
entire agreement and understanding between Grantors and the Collateral Agent and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Credit Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties. This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[Signature page follows]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

COVANTA ENERGY CORPORATION,

A DELAWARE CORPORATION, AND EACH OF

ITS SUBSIDIARIES LISTED ON ANNEX A

HERETO

By:   /s/ Bradford J. Helgeson Name:   Bradford J. Helgelson Title:   Authorized
Officer

 

Pledge and Security Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Collateral Agent By:   /s/ Maria F. Maia Name:   Maria F. Maia Title:  
Managing Director

 

Pledge and Security Agreement



--------------------------------------------------------------------------------

ANNEX A

TO PLEDGE AND SECURITY AGREEMENT

Subsidiaries

 

1.   

Capital Compost & Waste Reduction Services, LLC, a New York limited liability
company

By its Sole Member Covanta Berkshire Operations, Inc.

2.   

Covanta 4Recovery I, LLC (f/k/a Covanta 4Recovery LLC), a Delaware limited
liability company

By its Sole Member Covanta ARC LLC

3.   

Covanta 4Recovery II, LLC (f/k/a TransRiver II, LLC), a Delaware limited
liability company

By its Sole Member Covanta 4Recovery I, LLC

4.   

Covanta 4Recovery, L.P. (f/k/a TransRiver Marketing Company, L.P.), a Delaware
limited partnership

By its General Partner and Managing Partner Covanta 4Recovery I, LLC By its
Limited Partners Covanta 4Recovery I, LLC and Covanta 4Recovery II, LLC

5.   

Covanta 4Recovery Portsmouth LLC (f/k/a TransRiver Portsmouth LLC), a Virginia
limited liability company

By its Sole Member Covanta 4Recovery, L.P. by its General Partner Covanta
4Recovery I, LLC and by its Limited Partners Covanta 4Recovery I, LLC and
Covanta 4Recovery II, LLC

6.   

Covanta 4Recovery Transfer Systems LLC (f/k/a TransRiver Transfer Systems LLC),
a Delaware limited liability company

By its Sole Member Covanta 4Recovery, L.P. by its General Partner Covanta
4Recovery I, LLC and by its Limited Partners Covanta 4Recovery I, LLC and
Covanta 4Recovery II, LLC

7.   

Covanta 4Recovery Waste LLC (f/k/a TransRiver Waste LLC), a Delaware limited
liability company

By its Sole Member Covanta 4Recovery, L.P. by its General Partner Covanta
4Recovery I, LLC and by its Limited Partners Covanta 4Recovery I, LLC and
Covanta 4Recovery II, LLC

8.   

Covanta Abington Transfer Solutions LLC, a Delaware limited liability company

By its Sole Member Covanta ES, Inc.

9.    Covanta Alexandria/Arlington, Inc., a Virginia corporation 10.   

Covanta ARC Company, a Delaware general partnership

By its General Partners Covanta Ref-Fuel Management LLC and Covanta Ref-Fuel
Management II, LLC By its Managing Partner Covanta Ref-Fuel Management LLC

11.   

Covanta ARC Holdings, LLC, a Delaware limited liability company

By its Sole Member Covanta Energy Corporation

12.   

Covanta ARC LLC, a Delaware limited liability company

By its Sole Member Covanta Ref-Fuel Holdings LLC

13.   

Covanta B-3, LLC, a New York limited liability company

By its Sole Member and Manager Covanta Berkshire Operations, Inc.



--------------------------------------------------------------------------------

14.    Covanta Berkshire Holdings, Inc., a New York corporation 15.    Covanta
Berkshire Operations, Inc., a New York corporation 16.   

Covanta Capital District II LLC, a Delaware limited liability company

By its Sole Member Covanta Capital District LLC

17.   

Covanta Capital District LLC, a Delaware limited liability company

By its Sole Member Covanta ARC LLC

18.   

Covanta Capital District, L.P., a Delaware limited partnership

By its General Partner and Managing Partner Covanta Capital District LLC

By its Limited Partners Covanta Capital District LLC and Covanta Capital
District II LLC

19.   

Covanta Dade Metals Recovery LLC, a Florida limited liability company

By its Sole Member Covanta Pasco, Inc.

20.   

Covanta Development Company LLC, a Delaware limited liability company

By its Sole Member Covanta ARC Company

21.    Covanta Energy Americas, Inc., a Delaware corporation 22.    Covanta
Energy Asia, Inc., a Delaware corporation 23.    Covanta Energy Europe, Inc., a
Delaware corporation 24.    Covanta Energy Group, Inc., a Delaware corporation
25.   

Covanta Energy Marketing LLC, a Delaware limited liability company

By its Sole Member Covanta Energy Corporation

26.    Covanta Energy Resource Corp., a Delaware corporation 27.    Covanta
Energy Services, Inc., a Delaware corporation 28.    Covanta Engineering
Services, Inc., a New Jersey corporation 29.    Covanta ES, Inc., a Delaware
corporation 30.    Covanta Fairfax, Inc., a Virginia corporation 31.    Covanta
Harrisburg, Inc., a Delaware corporation 32.    Covanta Haverhill Properties,
Inc., a Massachusetts corporation 33.   

Covanta Hawaii Energy LLC, a Hawaii limited liability company

By its Sole Member Covanta Projects of Hawaii, Inc.

34.   

Covanta Hempstead Company, a New York general partnership

By its General Partners Covanta Hempstead LLC and Covanta Hempstead II, LLC By
its Managing Partner Covanta Hempstead LLC

35.   

Covanta Hempstead II, LLC, a Delaware limited liability company

By its Sole Member Covanta Hempstead LLC

36.   

Covanta Hempstead LLC, a Delaware limited liability company

By its Sole Member Covanta ARC LLC

37.   

Covanta Hennepin Energy Resource Co., Limited Partnership, a Delaware limited
partnership

By its General Partner Covanta Energy Resource Corp.

38.    Covanta Hillsborough, Inc., a Florida corporation 39.   

Covanta Honolulu Resource Recovery Venture, a Hawaii General Partnership

By its General Partners and Executive Committee Covanta Oahu Waste Energy
Recovery, Inc. and Covanta Projects of Hawaii Inc.

40.   

Covanta Hudson Valley Renewable Energy LLC, a Delaware limited liability company

By its Sole Member Covanta ES, Inc.

 

2



--------------------------------------------------------------------------------

41.    Covanta Huntsville, Inc., an Alabama corporation 42.    Covanta
Indianapolis, Inc., an Indiana corporation 43.    Covanta Kent, Inc., a Michigan
corporation 44.    Covanta Lancaster, Inc., a Pennsylvania corporation 45.   
Covanta Lee, Inc., a Florida corporation 46.    Covanta Long Beach Renewable
Energy Corp., a Delaware corporation 47.    Covanta Long Island, Inc., a
Delaware corporation 48.    Covanta MacArthur Renewable Energy, Inc., a New York
corporation 49.    Covanta Marion Land Corp., an Oregon corporation 50.   
Covanta Marion, Inc., an Oregon corporation 51.    Covanta Mid-Conn, Inc., a
Connecticut corporation 52.    Covanta Montgomery, Inc., Maryland corporation
53.    Covanta Oahu Waste Energy Recovery, Inc., a California corporation 54.   
Covanta Onondaga Operations, Inc., a Delaware corporation 55.   

Covanta Operations of Union LLC, a New Jersey limited liability company

By its Sole Members and Managers Covanta Projects, Inc. and Covanta Waste to
Energy, LLC

56.    Covanta OPW Associates, Inc., a Connecticut corporation 57.    Covanta
OPWH, Inc., a Delaware corporation 58.   

Covanta Palm Beach Renewable Energy LLC, a Delaware limited liability company

By its Sole Member Covanta Energy Corporation

59.    Covanta Pasco, Inc., a Florida corporation 60.    Covanta Pinellas, Inc.,
a Florida corporation 61.   

Covanta Pittsfield, LLC, a New York limited liability company

By its Sole Member and Manager Covanta Berkshire Operations, Inc.

62.    Covanta Plymouth Energy Corp., a Delaware corporation 63.    Covanta
Plymouth GP Corp., a Delaware corporation 64.    Covanta Plymouth Investments
Corp., a Delaware corporation 65.    Covanta Plymouth, Inc., a Delaware
corporation 66.    Covanta Power Development of Mauritius, Inc., a Delaware
corporation 67.    Covanta Power Development, Inc., a Delaware corporation 68.
   Covanta Power International Holdings, Inc., a Delaware corporation 69.   

Covanta Power LLC, a Delaware limited liability company

By its Sole Member Covanta Energy Corporation

70.    Covanta Projects of Hawaii, Inc., a Hawaii corporation 71.    Covanta
Projects of Wallingford, L.P., a Delaware limited partnership By its General
Partner Covanta OPW Associates, Inc. By its Limited Partner Covanta Wallingford
Associates, Inc. 72.    Covanta Projects, Inc., a Delaware corporation 73.   

Covanta Ref-Fuel Finance LLC (f/k/a Ref-Fuel Corp.), a Delaware limited
liability company

By its Sole Member Covanta ARC Holdings, LLC

74.   

Covanta Ref-Fuel Holdings LLC, a Delaware limited liability company

By its Sole Members MSW Energy Hudson LLC and MSW Energy Erie LLC

 

3



--------------------------------------------------------------------------------

75.   

Covanta Ref-Fuel II LLC, a Delaware limited liability company

By its Sole Member MSW Energy Holdings II LLC

76.   

Covanta Ref-Fuel LLC (f/k/a Ref-Fuel LLC), a Delaware limited liability company

By its Sole Member Covanta Ref-Fuel Finance, LLC

77.   

Covanta Ref-Fuel Management II, LLC, a Delaware limited liability company

By its Sole Member Covanta Ref-Fuel Management LLC

78.   

Covanta Ref-Fuel Management LLC, a Delaware limited liability company

By its Sole Member Covanta ARC LLC

79.   

Covanta Renewable Energy Detroit, LLC, a Delaware limited liability company

By its Sole Member Covanta RRS Holdings, Inc.

80.   

Covanta Renewable Fuels LLC, a Delaware limited liability company

By its Sole Member Covanta Energy Corporation

81.   

Covanta Research & Technology, LLC, a Delaware limited liability company

By its Sole Member Covanta Energy Corporation

82.    Covanta RRS Holdings, Inc., a Delaware corporation 83.   

Covanta SECONN LLC, a Delaware limited liability company

By its Sole Member Covanta ARC LLC

84.   

Covanta Southeastern Florida Renewable Energy LLC, a Delaware limited liability
company

By its Sole Member Covanta Pasco, Inc.

85.    Covanta Stanislaus, Inc., a California corporation 86.   

Covanta Sustainable Solutions, LLC (f/k/a Covanta Secure Services, LLC), a
Delaware limited liability company

By its Sole Member Covanta 4Recovery, L.P. by its General Partner Covanta
4Recovery I, LLC and by its Limited Partners Covanta 4Recovery I, LLC and
Covanta 4Recovery II, LLC

87.   

Covanta Systems, LLC, a Delaware limited liability company

By its Sole Member Covanta Waste to Energy, LLC

88.    Covanta Wallingford Associates, Inc., a Connecticut corporation 89.   

Covanta Warren Energy Resources Co., Limited Partnership, a Delaware limited
partnership

By its General Partner Covanta Warren Holdings I, Inc.

90.    Covanta Warren Holdings I, Inc., a Virginia corporation 91.    Covanta
Warren Holdings II, Inc., a California corporation 92.    Covanta Waste to
Energy of Italy, Inc., a Delaware corporation 93.   

Covanta Waste to Energy, LLC, a Delaware limited liability company

By its Sole Member Covanta Projects, Inc.

94.   

Covanta WBH, LLC, a Delaware limited liability company

By its Sole Member Covanta Lancaster, Inc.

95.   

Covanta York Renewable Energy LLC, a Delaware limited liability company

By its Sole Member and Manager Covanta ES, Inc.

96.    DSS Environmental, Inc., a New York corporation 97.   

ECOvanta, LLC, a Delaware limited liability company

By its Sole Member Covanta 4Recovery I, LLC

98.    LMI, Inc., a Massachusetts corporation 99.   

M O’Connor LLC, a Delaware limited liability company

By its Sole Member Covanta ES, Inc.

 

4



--------------------------------------------------------------------------------

100.    Mount Kisco Transfer Station, Inc., a New York corporation 101.   

MSW Energy Erie, LLC, a Delaware limited liability company

By its Sole Member and Manager MWS Energy Holdings LLC

102.    MSW Energy Finance Co. II, Inc., a Delaware corporation 103.    MSW
Energy Finance Co., Inc., a Delaware corporation 104.   

MSW Energy Holdings II LLC, a Delaware limited liability company

By its Sole Member and Manager Covanta ARC Holdings, Inc.

105.   

MSW Energy Holdings LLC, a Delaware limited liability company

By its Sole Member and Managing Member Covanta ARC Holdings, Inc.

106.   

MSW Energy Hudson LLC, a Delaware limited liability company

By its Sole Member MSW Energy Holdings LLC

107.   

MSW I Sub, LLC, a Delaware limited liability company

By its Sole Member Covanta ARC Holdings, LLC

108.    OPI Quezon, LLC, a Delaware limited liability company By its Sole Member
Covanta Power International Holdings, Inc. 109.    Peabody Monofill Associates,
Inc., a Massachusetts corporation 110.   

Recycling Industries Transfer Station, LLC, a New York limited liability company

By its Sole Member and Manager Covanta 4Recovery, L.P. by its General Partner
Covanta 4Recovery I, LLC and by its Limited Partners Covanta 4Recovery I, LLC
and Covanta 4Recovery II, LLC

111.   

TransRiver Philadelphia LLC, a Delaware limited liability company

By its Sole Member and Manager Covanta 4Recovery, L.P. by its General Partner
Covanta 4Recovery I, LLC and by its Limited Partners Covanta 4Recovery I, LLC
and Covanta 4Recovery II, LLC

 

5



--------------------------------------------------------------------------------

SCHEDULE 4.1

TO PLEDGE AND SECURITY AGREEMENT

GENERAL INFORMATION

 

  (A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of each Grantor:

 

Full Legal Name

   Type of
Organization    Jurisdiction
of
Organization    Chief
Executive
Office    Principal
Place of
Business    Organization
I.D.#

Capital Compost & Waste Reduction Services, LLC

   Limited
Liability
Company    New
York    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    N/A

Covanta 4Recovery I, LLC (f/k/a Covanta 4Recovery LLC)

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    3357524

Covanta 4Recovery II, LLC (f/k/a TransRiver II, LLC)

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    3357527

Covanta 4Recovery, L.P. (f/k/a TransRiver Marketing Company, L.P.)

   Limited
Partnership    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2544885

Covanta 4Recovery Portsmouth LLC (f/k/a TransRiver Portsmouth LLC)

   Limited
Liability
Company    Virginia    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    S1708579

Covanta 4Recovery Transfer Systems LLC (f/k/a TransRiver Transfer Systems LLC)

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    3430267

Covanta 4Recovery Waste LLC (f/k/a TransRiver Waste LLC)

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    3366659

Covanta Abington Transfer Solutions LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2897347 Covanta Alexandria/Arlington, Inc.    Corporation   
Virginia    445 South
Street,
Morristown,
NJ 07960    5301
Eisenhower
Ave.,
Alexandria,
VA 22304    0261064-0

 

SCHEDULE 4.1-1



--------------------------------------------------------------------------------

Full Legal Name

   Type of
Organization    Jurisdiction
of
Organization    Chief
Executive
Office    Principal
Place of
Business   Organization
I.D.#

Covanta ARC Company

   General
Partnership    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960   N/A

Covanta ARC Holdings, LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960   3383342

Covanta ARC LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960   3244018

Covanta B-3, LLC (f/k/a eco/B-3, LLC)

   Limited
Liability
Company    New
York    445 South
Street,
Morristown,
NJ 07960    21 Flints
Crossing
Rd. Canaan,
NY 12029   N/A

Covanta Berkshire Holdings, Inc.

   Corporation    New
York    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960   N/A

Covanta Berkshire Operations, Inc. (f/k/a EAC Operations, Inc.)

   Corporation    New
York    445 South
Street,
Morristown,
NJ 07960    79 North
Pearl St.
Albany, NY
12207   N/A

Covanta Capital District II LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960   3312880

Covanta Capital District LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960   2820270

Covanta Capital District, L.P.

   Limited
Partnership    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960   2352816

Covanta Dade Metals Recovery LLC

   Limited
Liability
Company    Florida    445 South
Street,
Morristown,
NJ 07960    6990 NW
97th
Avenue,
Doral, FL
33178   L11000047148

Covanta Development Company LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960   3411010 Covanta Energy Americas, Inc.    Corporation    Delaware   
445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960   2418229

 

SCHEDULE 4.1-2



--------------------------------------------------------------------------------

Full Legal Name

   Type of
Organization    Jurisdiction of
Organization    Chief
Executive
Office    Principal Place
of
Business    Organization
I.D.#

Covanta Energy Asia, Inc.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    4497449

Covanta Energy Corporation

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    0371308

Covanta Energy Europe, Inc.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    4497453

Covanta Energy Group, Inc.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2708045

Covanta Energy Marketing LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    4762354

Covanta Energy Resource Corp.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    0952230

Covanta Energy Services, Inc.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2225312

Covanta Engineering Services, Inc.

   Corporation    New Jersey    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    0100269861

Covanta ES, Inc.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2105396

Covanta Fairfax, Inc.

   Corporation    Virginia    445 South
Street,
Morristown,
NJ 07960    9898 Furnace
Rd. Lorton
VA 22079    0304530-9

Covanta Harrisburg, Inc.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    4332326 Covanta Haverhill Properties, Inc.    Corporation   
Massachusetts    445 South
Street,
Morristown,
NJ 07960    100 Recovery
Way
Haverhill,
MA 01835    133382130

 

SCHEDULE 4.1-3



--------------------------------------------------------------------------------

Full Legal Name

   Type of
Organization    Jurisdiction of
Organization    Chief
Executive
Office    Principal Place
of
Business   Organization
I.D.#

Covanta Hawaii Energy LLC

   Limited
Liability
Company    Hawaii    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960   52748C5

Covanta Hempstead Company

   General
Partnership    New York    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960   N/A

Covanta Hempstead II, LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960   3312863

Covanta Hempstead LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960   2820273

Covanta Hennepin Energy Resource Co., Limited Partnership

   Limited
Partnership    Delaware    445 South
Street,
Morristown,
NJ 07960    505 6th
Avenue North
Minneapolis,
MN 55405   2048510

Covanta Hillsborough, Inc.

   Corporation    Florida    445 South
Street,
Morristown,
NJ 07960    350
Falkenberg
Rd. Tampa,
FL 33619   H16487

Covanta Honolulu Resource Recovery Venture

   General
Partnership    Hawaii    445 South
Street,
Morristown,
NJ 07960    91-174 Hanua
St. Kapolei,
HI 96707   10303 G5

Covanta Hudson Valley Renewable Energy LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    98 Sand Dock
Road
Poughkeepsie,
NY 12601   2906181

Covanta Huntsville, Inc.

   Corporation    Alabama    445 South
Street,
Morristown,
NJ 07960    5251 Triana
Blvd.
Huntsville,
AL 35805   D/C 123-
860

Covanta Indianapolis, Inc.

   Corporation    Indiana    445 South
Street,
Morristown,
NJ 07960    2320 South
Harding St.
Indianapolis,
IN 46221   198412-379

Covanta Kent, Inc.

   Corporation    Michigan    445 South
Street,
Morristown,
NJ 07960    950 Market
Ave. SW
Grand Rapids,
MI 49503   198201 Covanta Lancaster, Inc.    Corporation    Pennsylvania    445
South
Street,
Morristown,
NJ 07960    1911 River
Rd.
Bainbridge,
PA 17502   978004

 

SCHEDULE 4.1-4



--------------------------------------------------------------------------------

Full Legal Name

   Type of
Organization    Jurisdiction
of
Organization    Chief
Executive
Office    Principal Place
of
Business    Organization
I.D.#

Covanta Lee, Inc.

   Corporation    Florida    445 South
Street,
Morristown,
NJ 07960    10500
Buckingham
Rd .Suite 400
Fort Myers,
FL 33905    L53388

Covanta Long Beach Renewable Energy Corp.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    118 Pier S
Avenue

Long Beach,
CA 90802

   2176606

Covanta Long Island, Inc.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2275573

Covanta MacArthur Renewable Energy, Inc.

   Corporation    New York    445 South
Street,
Morristown,
NJ 07960    4001
Veterans
Memorial
Hwy
Ronkonkoma,
NY 11779    N/A

Covanta Marion Land Corp.

   Corporation    Oregon    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    046416-84

Covanta Marion, Inc.

   Corporation    Oregon    445 South
Street,
Morristown,
NJ 07960    4850
Brookdale
Road, NE

P.O
Box 9126
Brooks,
OR 97305

   164271-14

Covanta Mid-Conn, Inc.

   Corporation    Connecticut    445 South
Street,
Morristown,
NJ 07960    Reserve Rd.
Gate 20-40
Hartford,
CT 06114    0280999

Covanta Montgomery, Inc.

   Corporation    Maryland    445 South
Street,
Morristown,
NJ 07960    16101
Frederick Rd.
Derwood,
MD 20855    D02905776

Covanta Oahu Waste Energy Recovery, Inc.

   Corporation    California    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    C0584241

Covanta Onondaga Operations, Inc.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2441463

Covanta Operations of Union, LLC

   Limited
Liability
Company    New Jersey    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    0600052953

 

SCHEDULE 4.1-5



--------------------------------------------------------------------------------

Full Legal Name

   Type of
Organization    Jurisdiction
of
Organization    Chief
Executive
Office    Principal
Place of
Business    Organization
I.D.#

Covanta OPW Associates, Inc.

   Corporation    Connecticut    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    0223117

Covanta OPWH, Inc.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2247028

Covanta Palm Beach Renewable Energy LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    4799865

Covanta Pasco, Inc.

   Corporation    Florida    445 South
Street,
Morristown,
NJ 07960    14230 Hays
Road
Spring Hill,
FL 34610    M67467

Covanta Pinellas, Inc.

   Corporation    Florida    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    P114274

Covanta Pittsfield, LLC (f/k/a eco/Pittsfield, LLC)

   Limited
Liability
Company    New York    445 South
Street,
Morristown,
NJ 07960    500
Hubbard
Ave.
Pittsfield,
MA 01201    N/A

Covanta Plymouth Energy Corp.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2196522

Covanta Plymouth GP Corp.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2267517

Covanta Plymouth Investments Corp.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2267520

Covanta Plymouth, Inc.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2075843

Covanta Power Development of Mauritius, Inc.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2517590

Covanta Power Development, Inc.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2294046

 

SCHEDULE 4.1-6



--------------------------------------------------------------------------------

Full Legal Name

   Type of
Organization    Jurisdiction
of
Organization    Chief
Executive
Office    Principal Place of
Business   Organization
I.D.#

Covanta Power International Holdings, Inc.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    Bangkok
Office 1093/160
Central City
Tower Bldg.
30th FI.Bangna
– Trad KM.3
Road Bangna,
Bangkok 10260,
Thailand   2460596

Covanta Power LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown, NJ
07960   4762351

Covanta Projects of Hawaii, Inc.

   Corporation    Hawaii    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown, NJ
07960   44074
D1

Covanta Projects, Inc.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown, NJ
07960   2034649

Covanta Projects of Wallingford, L.P.

   Limited
Partnership    Delaware    445 South
Street,
Morristown,
NJ 07960    530 South
Cherry St.
Wallingford CT
06492   2109434

Covanta Ref-Fuel Finance LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown, NJ
07960   3008643

Covanta Ref-Fuel Holdings LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown, NJ
07960   2799972

Covanta Ref-Fuel II LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown, NJ
07960   3573896

Covanta Ref-Fuel LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown, NJ
07960   2799966

Covanta Ref-Fuel Management II, LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown, NJ
07960   3312859

Covanta Ref-Fuel Management LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown, NJ
07960   2820269

 

SCHEDULE 4.1-7



--------------------------------------------------------------------------------

Full Legal Name

   Type of
Organization    Jurisdiction
of
Organization    Chief
Executive
Office    Principal
Place of
Business    Organization
I.D.#

Covanta Renewable Energy Detroit, LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    4687840

Covanta Renewable Fuels LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    4597477

Covanta Research & Technology, LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    4684579

Covanta RRS Holdings, Inc.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2316649

Covanta SECONN LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2820277

Covanta Southeastern Florida Renewable Energy LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    4733004

Covanta Stanislaus, Inc.

   Corporation    California    445 South
Street,
Morristown,
NJ 07960    4040 Fink
Road,
Crows
Landing,
CA 95313    C1292200

Covanta Sustainable Solutions, LLC (f/k/a Covanta Secure Services, LLC)

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2099817

Covanta Systems, LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2006444

Covanta Wallingford Associates, Inc.

   Corporation    Connecticut    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    0222936

Covanta Warren Energy Resources Co., Limited Partnership

   Limited
Partnership    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2063265

Covanta Warren Holdings I, Inc.

   Corporation    Virginia    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    0296124-1

 

SCHEDULE 4.1-8



--------------------------------------------------------------------------------

Full Legal Name

   Type of
Organization    Jurisdiction of
Organization    Chief
Executive
Office    Principal
Place of
Business    Organization
I.D.#

Covanta Warren Holdings II, Inc.

   Corporation    California    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    C1599932

Covanta Waste to Energy, LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2572858

Covanta Waste to Energy of Italy, Inc.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2852236

Covanta WBH, LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    2122 South
Yukon Ave.
Tulsa, OK
74107    3710121

Covanta York Renewable Energy LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    2651
Blackbridge
Road

York, PA
17406

   2941502

DSS Environmental, Inc.

   Corporation    New York    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    N/A

ECOvanta, LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    4805053

LMI, Inc.

   Corporation    Massachusetts    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    042943947

M O’Connor LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2963485

Mount Kisco Transfer Station, Inc.

   Corporation    New York    445 South
Street,
Morristown,
NJ 07960    2730
Transit
Road West
Seneca, NY
14224    N/A

MSW Energy Erie LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    3563292

MSW Energy Finance Co. II, Inc.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    3724574

 

SCHEDULE 4.1-9



--------------------------------------------------------------------------------

Full Legal Name

   Type of
Organization    Jurisdiction of
Organization    Chief
Executive
Office    Principal Place
of
Business    Organization
I.D.#

MSW Energy Finance Co., Inc.

   Corporation    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    3663601

MSW Energy Holdings II LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    3694957

MSW Energy Holdings LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    3632828

MSW Energy Hudson LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    3563291

MSW I Sub, LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    3847555

OPI Quezon, LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    2298579

Peabody Monofill Associates, Inc.

   Corporation    Massachusetts    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    080029169

Recycling Industries Transfer Station, LLC

   Limited
Liability
Company    New York    445 South
Street,
Morristown,
NJ 07960    306 Fayette
Ave.
Mamaroneck,
NY 10543    N/A

TransRiver Philadephia LLC

   Limited
Liability
Company    Delaware    445 South
Street,
Morristown,
NJ 07960    445 South
Street,
Morristown,
NJ 07960    4662224

 

  (B) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past one (1) year:

 

Name of Grantor

  

Description of Change

  

Date of Change

Covanta 4Recovery, L.P.

   Name Change from: TransRiver Marketing Company, L.P.    9/26/2011

Covanta 4Recovery LLC

   Name Change from: TransRiver LLC    9/26/2011

 

SCHEDULE 4.1-10



--------------------------------------------------------------------------------

Covanta 4Recovery I, LLC

   Name Change from: Covanta 4Recovery LLC    12/6/2011

Covanta 4Recovery II, LLC

   Name Change from : TransRiver II, LLC    9/26/2011

Covanta 4Recovery Portsmouth LLC

   Name Change from: TransRiver Portsmouth, LLC    10/18/2011

Covanta 4Recovery Transfer Systems LLC

   Name Change from: TransRiver Transfer Systems LLC    9/26/2011

Covanta 4Recovery Waste LLC

   Name Change from: Transriver Waste LLC    9/26/2011

Covanta Sustainable Solutions LLC

   Name Change from: Covanta Secure Services, LLC    2/9/2011

 

  (C) Financing Statements:

 

Name of Grantor

  

Filing Jurisdiction

Capital Compost & Waste Reduction Services, LLC

   New York

Covanta 4Recovery I, LLC (f/k/a Covanta 4Recovery LLC)

   Delaware

Covanta 4Recovery II, LLC (f/k/a TransRiver II, LLC)

   Delaware

Covanta 4Recovery, L.P. (f/k/a TransRiver Marketing Company, L.P.)

   Delaware

Covanta 4Recovery Portsmouth LLC (f/k/a TransRiver Portsmouth LLC)

   Virginia

Covanta 4Recovery Transfer Systems LLC (f/k/a TransRiver Transfer Systems LLC)

   Delaware

Covanta 4Recovery Waste LLC (f/k/a TransRiver Waste LLC)

   Delaware

Covanta Abington Transfer Solutions LLC

   Delaware

Covanta Alexandria/Arlington, Inc.

   Virginia

Covanta ARC Company

   Delaware

Covanta ARC Holdings, LLC

   Delaware

Covanta ARC LLC

   Delaware

Covanta B-3, LLC (f/k/a eco/B-3, LLC)

   New York

Covanta Berkshire Holdings, Inc.

   New York

Covanta Berkshire Operations, Inc.

   New York

Covanta Capital District II LLC

   Delaware

Covanta Capital District LLC

   Delaware

Covanta Capital District, L.P.

   Delaware

Covanta Dade Metals Recovery LLC

   Florida

Covanta Development Company LLC

   Delaware

Covanta Energy Americas, Inc.

   Delaware

Covanta Energy Asia, Inc.

   Delaware

Covanta Energy Europe, Inc.

   Delaware

Covanta Energy Group, Inc.

   Delaware

Covanta Energy Marketing LLC

   Delaware

Covanta Energy Resource Corp.

   Delaware

Covanta Energy Services, Inc.

   Delaware

Covanta Engineering Services, Inc.

   New Jersey

Covanta ES, Inc.

   Delaware

Covanta Fairfax, Inc.

   Virginia

Covanta Harrisburg, Inc.

   Delaware

Covanta Haverhill Properties, Inc.

   Massachusetts

Covanta Hawaii Energy LLC

   Hawaii

Covanta Hempstead Company

   New York

Covanta Hempstead II, LLC

   Delaware

Covanta Hempstead LLC

   Delaware

Covanta Hennepin Energy Resource Co., Limited Partnership

   Delaware

Covanta Hillsborough, Inc.

   Florida

Covanta Honolulu Resource Recovery Venture

   Hawaii

 

SCHEDULE 4.1-11



--------------------------------------------------------------------------------

Covanta Hudson Valley Renewable Energy LLC

   Delaware

Covanta Huntsville, Inc.

   Alabama

Covanta Indianapolis, Inc.

   Indiana

Covanta Kent, Inc.

   Michigan

Covanta Lancaster, Inc.

   Pennsylvania

Covanta Lee, Inc.

   Florida

Covanta Long Beach Renewable Energy Corp.

   Delaware

Covanta Long Island, Inc.

   Delaware

Covanta MacArthur Renewable Energy, Inc.

   New York

Covanta Marion Land Corp.

   Oregon

Covanta Marion, Inc.

   Oregon

Covanta Mid-Conn, Inc.

   Connecticut

Covanta Montgomery, Inc.

   Maryland

Covanta Oahu Waste Energy Recovery, Inc.

   California

Covanta Onondaga Operations, Inc.

   Delaware

Covanta Operations of Union, LLC

   New Jersey

Covanta OPW Associates, Inc.

   Connecticut

Covanta OPWH, Inc.

   Delaware

Covanta Palm Beach Renewable Energy LLC

   Delaware

Covanta Pasco, Inc.

   Florida

Covanta Pinellas, Inc.

   Florida

Covanta Pittsfield, LLC (f/k/a eco/Pittsfield, LLC)

   New York

Covanta Plymouth Energy Corp.

   Delaware

Covanta Plymouth GP Corp.

   Delaware

Covanta Plymouth Investments Corp.

   Delaware

Covanta Plymouth, Inc.

   Delaware

Covanta Power Development of Mauritius, Inc.

   Delaware

Covanta Power Development, Inc.

   Delaware

Covanta Power International Holdings, Inc.

   Delaware

Covanta Power LLC

   Delaware

Covanta Projects of Hawaii, Inc.

   Hawaii

Covanta Projects, Inc.

   Delaware

Covanta Projects of Wallingford, L.P.

   Delaware

Covanta Ref-Fuel Finance LLC

   Delaware

Covanta Ref-Fuel Holdings LLC

   Delaware

Covanta Ref-Fuel II LLC

   Delaware

Covanta Ref-Fuel LLC

   Delaware

Covanta Ref-Fuel Management II, LLC

   Delaware

Covanta Ref-Fuel Management LLC

   Delaware

Covanta Renewable Energy Detroit, LLC

   Delaware

Covanta Renewable Fuels LLC

   Delaware

Covanta Research & Technology, LLC

   Delaware

Covanta RRS Holdings, Inc.

   Delaware

Covanta SECONN LLC

   Delaware

Covanta Southeastern Florida Renewable Energy LLC

   Delaware

Covanta Stanislaus, Inc.

   California

Covanta Sustainable Solutions, LLC (f/k/a Covanta Secure Services, LLC)

   Delaware

Covanta Systems, LLC

   Delaware

Covanta Wallingford Associates, Inc.

   Connecticut

Covanta Warren Energy Resources Co., Limited Partnership

   Delaware

Covanta Warren Holdings I, Inc.

   Virginia

Covanta Warren Holdings II, Inc.

   California

Covanta Waste to Energy, LLC

   Delaware

 

SCHEDULE 4.1-12



--------------------------------------------------------------------------------

Covanta Waste to Energy of Italy, Inc.

   Delaware

Covanta WBH, LLC

   Delaware

Covanta York Renewable Energy LLC

   Delaware

DSS Environmental, Inc.

   New York

ECOvanta, LLC

   Delaware

LMI, Inc.

   Massachusetts

M O’Connor LLC

   Delaware

Mount Kisco Transfer Station, Inc.

   New York

MSW Energy Erie LLC

   Delaware

MSW Energy Finance Co. II, Inc.

   Delaware

MSW Energy Finance Co., Inc.

   Delaware

MSW Energy Holdings II LLC

   Delaware

MSW Energy Holdings LLC

   Delaware

MSW Energy Hudson LLC

   Delaware

MSW I Sub, LLC

   Delaware

OPI Quezon, LLC

   Delaware

Peabody Monofill Associates, Inc.

   Massachusetts

Recycling Industries Transfer Station, LLC

   New York

TransRiver Philadephia LLC

   Delaware

 

  (D) Actions and Consents:

None.

 

SCHEDULE 4.1-13



--------------------------------------------------------------------------------

SCHEDULE 4.2

TO PLEDGE AND SECURITY AGREEMENT

LOCATION OF EQUIPMENT AND INVENTORY

 

Location of Equipment and Inventory

247 A Commercial St.

Lynn, MA 01905

115 Washington St.

Holliston MA 01746

995 Fitzwatertown Road Upper Dublin, PA 19038

5301 Eisenhower Ave.

Alexandria, VA 22304

Flint’s Crossing Road

Canaan, NY 12029

6990 NW 97th Avenue

Doral, FL 33178

9898 Furnace Road

Lorton, VA 22079

1670 South 19th St.

Harrisburg, PA 17104

100 Recovery Way

Haverhill, MA 01835

600 Merchants Concourse

Westbury, NY 11590

417 North 5th

Street Minneapolis, MN 55401

 

505 6th Avenue North

Minneapolis, MN 55405

350 Falkenberg Rd.

Tampa, FL 33619

91-174 Hanua St. Kapolei, HI 96707

98 Sand Dock Rd.

Poughkeepsie, NY 12601

5251 Triana Blvd.

Huntsville, AL 35805

2320 South Harding Street

Indianapolis, IN 46221

950 Market Ave. SW

Grand Rapids, MI 49503

 

SCHEDULE 4.2-1



--------------------------------------------------------------------------------

Location of Equipment and Inventory

1911 River Rd.

Bainbridge, PA 17502

10500 Buckingham Rd.

Suite 400

Fort Myers, FL 33905

118 Pier S. Ave

Long Beach, CA 90802

4850 Brookdale Road, NE

P.O Box 9126

Brooks, OR 97305

4001 Veterans Memorial Highway

Ronkonkoma, NY 11779

Reserve Rd. Gate 20-40

Hartford, CT 06114

16101 Frederick Rd.

Derwood, MD 20855

14230 Hays Road

Spring Hill, FL 34610

500 Hubbard Ave.

Pittsfield, MA 01201

1155 Conshohocken Rd.

Conshohocken, PA

530 South Cherry St.

Wallingford, CT 06492

4040 Fink Road Crows Landing, CA 95313

2122 South Yukon Avenue

Tulsa, OK 74107

218 Mt. Pisgah Avenue

Oxford, NJ 07863

2651 Blackbridge Rd.

York, PA 17406

209 South 58th Street

Philadelphia, PA 19143

10 Lincoln Pl,

Mount Kisco, NY 10549

306 Fayette Ave

Mamaroneck, NY 10543

 

SCHEDULE 4.2-2



--------------------------------------------------------------------------------

SCHEDULE 4.4

TO PLEDGE AND SECURITY AGREEMENT

INVESTMENT PROPERTY

(A) Pledged Stock, Pledged LLC Interests and Pledged Partnership Interests1

 

Grantor

  

Stock Issuer

  

Class of
Stock

  

Certificated
(Y/N)

  

Stock
Certificate
No.

  

Par
Value

  

No. of
Pledged
Shares

  

% of
Outstanding
Stock of the
Stock Issuer

Covanta 4Recovery I, LLC

   Covanta 4Recovery II, LLC    N/A    N    N/A    N/A    N/A    100

Covanta 4Recovery I, LLC

   Covanta 4Recovery, L.P.    N/A    N    N/A    N/A    N/A    99

Covanta 4Recovery I, LLC

   ECOvanta,LLC    N/A    N    N/A    N/A    N/A    100

Covanta 4Recovery II, LLC

   Covanta 4Recovery, L.P.    N/A    N    N/A    N/A    N/A    1

Covanta 4Recovery, L.P.

   Covanta 4Recovery Portsmouth LLC    N/A    N    N/A    N/A    N/A    100

Covanta 4Recovery, L.P.

   Covanta 4Recovery Transfer Systems LLC    N/A    N    N/A    N/A    N/A   
100

Covanta 4Recovery, L.P.

   Covanta 4Recovery Waste LLC    N/A    N    N/A    N/A    N/A    100

Covanta 4Recovery, L.P.

   Covanta Sustainable Solutions, LLC    N/A    N    N/A    N/A    N/A    N/A

Covanta 4Recovery, L.P.

   Mount Kisco Transfer Station, Inc.    Common    Y    4    No Par Value    10
   100 Covanta 4Recovery, L.P.    Recycling Industries Transfer Station, LLC   
N/A    Y    2    N/A    N/A    100

 

1 

Lost Stock Certificate Affidavits have been completed for some of the Pledged
Stock.

 

SCHEDULE 4.4-1



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  

Class
of
Stock

  

Certificated
(Y/N)

  

Stock
Certificate
No.

  

Par
Value

  

No. of
Pledged
Shares

  

% of
Outstanding
Stock of the
Stock Issuer

Covanta 4Recovery, L.P.

   TransRiver Philadelphia    N/A    N    N/A    N/A    N/A    100

Covanta ARC Company

   Covanta Development Company LLC    N/A    N    N/A    N/A    N/A    100

Covanta ARC LLC

   Covanta 4Recovery I, LLC    N/A    N    N/A    N/A    N/A    100

Covanta ARC LLC

   Covanta Capital District LLC    N/A    N    N/A    N/A    N/A    100

Covanta ARC LLC

   Covanta Delaware Valley LLC    N/A    N    N/A    N/A    N/A    100

Covanta ARC LLC

   Covanta Essex LLC    N/A    N    N/A    N/A    N/A    100

Covanta ARC LLC

   Covanta Hempstead LLC    N/A    N    N/A    N/A    N/A    100

Covanta ARC LLC

   Covanta Niagara LLC    N/A    N    N/A    N/A    N/A    100

Covanta ARC LLC

   Covanta Operations of SEMASS LLC    N/A    N    N/A    N/A    N/A    100

Covanta ARC LLC

   Covanta Ref-Fuel Mangement LLC    N/A    N    N/A    N/A    N/A    100

Covanta ARC LLC

   Covanta SEMASS LLC    N/A    N    N/A    N/A    N/A    100

Covanta ARC LLC

   Covanta SECONN LLC    N/A    N    N/A    N/A    N/A    100

Covanta ARC Holdings, LLC (f/k/a American Ref-Fuel Holdings Corp.)

   MSW I Sub, LLC (f/k/a MSW I Sub, Inc.)    N/A    N    N/A    N/A    N/A   
100

 

SCHEDULE 4.4-2



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  

Class of
Stock

  

Certificated
(Y/N)

  

Stock
Certificate
No.

  

Par
Value

  

No. of
Pledged
Shares

  

% of
Outstanding
Stock of the
Stock Issuer

Covanta ARC Holdings, LLC (f/k/a American Ref-Fuel Holdings Corp.)

   Covanta Ref- Fuel Finance LLC (f/k/a Covanta Ref- Fuel Corp.)    N/A    N   
N/A    N/A    N/A    100

Covanta ARC Holdings, LLC. (f/k/a American Ref-Fuel Holdings Corp.)

   MSW Energy Holdings LLC    N/A    N    N/A    N/A    N/A    98.315

Covanta Berkshire Holdings, Inc.

   Covanta Berkshire Operations, Inc.    Common    Y    21    No par value   
100    100

Covanta Berkshire Operations, Inc.

   Capital Compost & Waste Reduction Services, LLC    N/A    N    N/A    N/A   
N/A    100

Covanta Berkshire Operations, Inc.

   Covanta B-3, LLC    N/A    N    N/A    N/A    N/A    100

Covanta Berkshire Operations, Inc.

   Covanta Pittsfield, LLC    N/A    N    N/A    N/A    N/A    100

Covanta Capital District II LLC

   Covanta Capital District, L.P.    N/A    N    N/A    N/A    N/A    99

Covanta Capital District LLC

   Covanta Capital District II, LLC    N/A    N    N/A    N/A    N/A    100

Covanta Capital District LLC

   Covanta Capital District, L.P.    N/A    N    N/A    N/A    N/A    1

Covanta Energy Americas, Inc.

   Central Valley Biomass Holdings, LLC    N/A    Y    0    N/A    N/A    100

Covanta Energy Americas, Inc.

   Covanta Biofuels, Inc.    Common    Y    2    $1.00    100    100

Covanta Energy Corporation

   Covanta Energy Group, Inc.    Common    Y    2    $1.00    100    100 Covanta
Energy Corporation    Covanta Energy Martketing LLC    N/A    N    N/A    N/A   
N/A    100

 

SCHEDULE 4.4-3



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  

Class of
Stock

  

Certificated
(Y/N)

  

Stock
Certificate
No.

  

Par
Value

  

No. of
Pledged
Shares

  

% of
Outstanding
Stock of the
Stock Issuer

Covanta Energy Corporation

   Covanta ES, Inc.    Common    Y    3    $1.00    100    100

Covanta Energy Corporation

   Covanta Maine, LLC    N/A    N    N/A    N/A    N/A    100

Covanta Energy Corporation

   Covanta Palm Beach Renewable Energy LLC    N/A    N    N/A    N/A    N/A   
100

Covanta Energy Corporation

   Covanta Power LLC    N/A    N    N/A    N/A    N/A    100

Covanta Energy Corporation

   Covanta Renewable Fuels LLC    N/A    N    N/A    N/A    N/A    100

Covanta Energy Corporation

   Covanta Research & Technology, LLC    N/A    N    N/A    N/A    N/A    100

Covanta Energy Corporation

   Covanta ARC Holdings, LLC (f/k/a American Ref-Fuel Holdings Corp.)    Common
   Y    1    Not stated    263,987    100

Covanta Energy Americas, Inc.

   Covanta Hydro Operations West. Inc.    Common    Y    2    $1.00    100   
100

Covanta Energy Americas, Inc.

   Covanta Power International Holdings, Inc.    Common    Y    2    $1.00   
1000    100

Covanta Energy Americas, Inc.

   Covanta Power Pacific, Inc.    Common    Y    4    $1.00    10    100

Covanta Energy Group, Inc.

   Covanta Projects, Inc.    Common    Y    4    $0.50    1000    100 Covanta
Energy Resource Corp.    Covanta Hennepin Energy Resource Co., Limited
Partnership    N/A    N    N/A    N/A    N/A    99

 

SCHEDULE 4.4-4



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  

Class of
Stock

  

Certificated
(Y/N)

  

Stock
Certificate
No.

  

Par
Value

  

No. of
Pledged
Shares

  

% of
Outstanding
Stock of the
Stock Issuer

Covanta ES, Inc.

   Covanta Abington Transfer Solutions LLC    N/A    N    N/A    N/A    N/A   
100

Covanta ES, Inc.

   Covanta Long Beach Renewable Energy Corp.    Common    Y    10    $1.00   
100    100

Covanta ES, Inc.

   Covanta MacArthur Renewable Energy, Inc.    Common    Y    10    $1.00    100
   100

Covanta ES, Inc.

   Covanta Plymouth Energy Corp.    Common    Y    3    $1.00    100    100

Covanta ES, Inc.

   Covanta York Renewable Energy LLC    N/A    N    N/A    N/A    N/A    100

Covanta ES, Inc.

   M O’Connor LLC    N/A    N    N/A    N/A    N/A    100

Covanta Hempstead II, LLC

   Covanta Hempstead Company    N/A    N    N/A    N/A    N/A    1

Covanta Hempstead LLC

   Covanta Hempstead II, LLC    N/A    N    N/A    N/A    N/A    100

Covanta Hempstead, LLC

   Covanta Hempstead Company    N/A    N    N/A    N/A    N/A    99

Covanta Hudson ES, Inc.

   Covanta Hudson Valley Renewable Energy LLC    N/A    N    N/A    N/A    N/A
   100

Covanta Lancaster, Inc.

   Covanta WBH, LLC    N/A    N    N/A    N/A    N/A    100 Covanta Oahu Waste
Energy Recovery, Inc.    Covanta Honolulu Resource Recovery Venture    N/A    N
   N/A    N/A    N/A    50

 

SCHEDULE 4.4-5



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  

Class of
Stock

  

Certificated
(Y/N)

  

Stock
Certificate
No.

  

Par
Value

  

No. of
Pledged
Shares

  

% of
Outstanding
Stock of the
Stock Issuer

Covanta OPW Associates, Inc.

   Covanta Projects of Wallingford, L.P.    N/A    N    N/A    N/A    N/A    2

Covanta OPWH, Inc.

   Covanta Hennepin Energy Resource Co., Limited Partnership    N/A    N    N/A
   N/A    N/A    1

Covanta Pasco, Inc.

   Covanta Dade Metals Recovery LLC    N/A    N    N/A    N/A    N/A    100

Covanta Pasco, Inc.

   Covanta Southeastern Florida Renewable Energy LLC    N/A    N    N/A    N/A
   N/A    100

Covanta Plymouth Energy Corp.

   Covanta Plymouth, Inc.    Common    Y    10    $1.00    150,000    100

Covanta Plymouth Energy Corp.

   Covanta Plymouth GP Corp.    Common    Y    10    $0.10    750    100

Covanta Plymouth Energy Corp.

   Covanta Plymouth Investments Corp.    Common    Y    10    $0.10    750   
100

Covanta Power International Holdings, Inc.

   Covanta Energy Asia, Inc.    Common    Y    3    $1.00    100    100

Covanta Power International Holdings, Inc.

   Covanta Energy Europe, Inc.    Common    Y    3    $1.00    100    100

Covanta Power International Holdings, Inc.

   Covanta Waste to Energy of Italy, Inc.    Common    Y    2    $1.00    100   
[100]

Covanta Power Development, Inc.

   Covanta Power Development of Mauritius, Inc.    Common    Y    3    $1.00   
100    100

 

SCHEDULE 4.4-6



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  

Class of
Stock

  

Certificated
(Y/N)

  

Stock
Certificate
No.

  

Par
Value

  

No. of
Pledged
Shares

  

% of
Outstanding
Stock of the
Stock Issuer

Covanta Power International Holdings, Inc.

   Covanta Energy Philippines Holdings, Inc.    Not
stated    Y    12    Not stated    34,194    65

Covanta Power International Holdings, Inc.

   Covanta Power Development, Inc.    Common    Y    5    $1.00    100    100

Covanta Projects of Hawaii, Inc.

   Covanta Hawaii Energy LLC    N/A    N    N/A    N/A    N/A    100

Covanta Projects of Hawaii, Inc.

   Covanta Honolulu Resource Recovery Venture    N/A    N    N/A    N/A    N/A
   50

Covanta Projects, Inc.

   Covanta Energy Americas, Inc.    Common    Y    6    $1.00    1000    100

Covanta Projects, Inc.

   Covanta Waste to Energy, LLC    N/A    N    N/A    N/A    N/A    100

Covanta Projects, Inc.

   Covanta Water Holdings, Inc.    Common    Y    2    $1.00    100    100

Covanta Projects, Inc.

   Covanta Operations of Union, LLC    N/A    N    N/A    N/A    N/A    99

Covanta Ref-Fuel Holdings LLC

   Covanta ARC LLC    N/A    N    N/A    N/A    N/A    100

Covanta Ref-Fuel II LLC

   Covanta Ref-Fuel Holdings LLC    N/A    Y    1    N/A    N/A    .1

Covanta Ref-Fuel Management II, LLC

   Covanta ARC Company    N/A    N    N/A    N/A    N/A    1

Covanta Ref-Fuel Management LLC

   Covanta ARC Company    N/A    N    N/A    N/A    N/A    99

Covanta Ref-Fuel Management LLC

   Covanta Ref-Fuel Management II, LLC    N/A    N    N/A    N/A    N/A    100

 

SCHEDULE 4.4-7



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  

Class of
Stock

  

Certificated
(Y/N)

  

Stock
Certificate
No.

  

Par
Value

  

No. of
Pledged
Shares

  

% of
Outstanding
Stock of the
Stock Issuer

Covanta Ref-Fuel Finance LLC (f/k/a Covanta Ref-Fuel Corp.)

   Covanta Ref- Fuel LLC (f/k/a Covanta Ref- Fuel LLC)    N/A    N    N/A    N/A
   N/A    100

Covanta Ref-Fuel LLC.(f/k/a Covanta Ref-Fuel LLC)

   MSW Energy Holdings II LLC    N/A    N    N/A    N/A    N/A    100

Covanta RRS Holdings, Inc.

   Covanta Renewable Energy Dertroit, LLC    N/A    N    N/A    N/A    N/A   
100

Covanta RRS Holdings, Inc.

   Covanta Mid-Conn, Inc.    Common    Y    3    $1.00    1000    100

Covanta RRS Holdings, Inc.

   Covanta Oahu Waste Energy Recovery, Inc.    Common    Y    2    None    1000
   100

Covanta RRS Holdings, Inc.

   Covanta Projects of Hawaii, Inc.    Common    Y    2    $1.00    1000    100

Covanta SECONN LLC

   Covanta Connecticut (S.E.) LLC    N/A    N    N/A    N/A    N/A    100

Covanta SECONN LLC

   Covanta Southeastern Connecticut, L.P    N/A    N    N/A    N/A    N/A    99

Covanta Southeastern Florida Renewable Energy LLC

   Covanta Dade Power Corp.    Common    Y    15    $0.01    2000    100

Covanta Southeastern Florida Renewable Energy LLC

   Covanta Dade Investments, Inc.    Common    Y    2    $1.00    1000    100

 

SCHEDULE 4.4-8



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  

Class of
Stock

  

Certificated
(Y/N)

  

Stock
Certificate
No.

  

Par
Value

  

No. of
Pledged
Shares

  

% of
Outstanding
Stock of the
Stock Issuer

Covanta Systems, LLC

   Covanta Alexandria/Arlington, Inc.    Common    Y    3    $1.00    1000   
100

Covanta Systems, LLC

   Covanta Babylon, Inc.    Common    Y    2    $1.00    100    100

Covanta Systems, LLC

   Covanta Bristol, Inc.    Common    Y    2    $1.00    100    100

Covanta Systems, LLC

   Covanta Harrisburg, Inc.    Common    Y    1    $1.00    100    100

Covanta Systems, LLC

   Covanta Engineering Services, Inc.    Common    Y    3    $1.00    100    100

Covanta Systems, LLC

   Covanta Fairfax, Inc.    Common    Y    2    $1.00    100    100

Covanta Systems, LLC

   Covanta Haverhill Properties, Inc.    Common    Y    4    $1.00    100    100

Covanta Systems, LLC

   Covanta Haverhill, Inc.    Common    Y    3    $1.00    100    100

Covanta Systems, LLC

   Covanta Hillsborough, Inc.    Common    Y    2    $1.00    100    100

Covanta Systems, LLC

   Covanta Huntington Resource Recovery One Corp.    Common    Y    4    $1.00
   1000    100

Covanta Systems, LLC

   Covanta Huntington Resource Recovery Seven Corp.    Common    Y    2    None
   100    100

Covanta Systems, LLC

   Covanta Huntsville, Inc.    Common    Y    2    $1.00    100    100

Covanta Systems, LLC

   Covanta Indianapolis, Inc.    Common    Y    4    $1.00    100    100 Covanta
Systems, LLC    Covanta Kent, Inc.    Common    Y    2    $1.00    100    100

 

SCHEDULE 4.4-9



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  

Class of
Stock

  

Certificated
(Y/N)

  

Stock
Certificate
No.

  

Par
Value

  

No. of
Pledged
Shares

  

% of
Outstanding
Stock of the
Stock Issuer

Covanta Systems, LLC

   Covanta Lake II, Inc.    Common    Y    3    $.001    750    75

Covanta Systems, LLC

   Covanta Lancaster, Inc.    Common    Y    2    $1.00    100    100

Covanta Systems, LLC

   Covanta Lee, Inc.    Common    Y    2    $1.00    100    100

Covanta Systems, LLC

   Covanta Long Island, Inc.    Common    Y    3    $1.00    100    100

Covanta Systems, LLC

   Covanta Marion Land Corp.    Common    Y    2    None    1000    100

Covanta Systems, LLC

   Covanta Marion, Inc.    Common    Y    3    None    10    100

Covanta Systems, LLC

   Covanta Montgomery, Inc.    Common    Y    2    $1.00    100    100

Covanta Systems, LLC

   Covanta Onondaga Five Corp.    Common    Y    2    $1.00    100    100

Covanta Systems, LLC

   Covanta Onondaga Four Corp.    Common    Y    2    $1.00    100    100

Covanta Systems, LLC

   Covanta Onondaga Operations, Inc.    Common    Y    2    $1.00    100    100

Covanta Systems, LLC

   Covanta Onondaga Three Corp.    Common    Y    2    $1.00    100    100

Covanta Systems, LLC

   Covanta Onondaga Two Corp.    Common    Y    2    $1.00    100    100

Covanta Systems, LLC

   Covanta Onondaga, Inc.    Common    Y    2    $1.00    100    100

Covanta Systems, LLC

   Covanta Pasco, Inc.    Common    Y    2    $1.00    100    100

 

SCHEDULE 4.4-10



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  

Class of
Stock

  

Certificated
(Y/N)

  

Stock
Certificate
No.

  

Par
Value

  

No. of
Pledged
Shares

  

% of
Outstanding
Stock of the
Stock Issuer

Covanta Systems, LLC

   Covanta Pinellas, Inc.    Common    Y    1    $1.00    100    100

Covanta Systems, LLC

   Covanta Stanislaus, Inc.    Common    Y    4    $1.00    100    100

Covanta Systems, LLC

   Covanta Union, Inc.    Common    Y    2    $1.00    100    100

Covanta Systems, LLC

   Covanta Warren Holdings I, Inc.    Common    Y    3    $1.00    100    100

Covanta Systems, LLC

   Covanta Warren Holdings II, Inc.    Common    Y    3    $1.00    100    100

Covanta Warren Holdings I, Inc.

   Covanta Warren Energy Resource Co., Limited Partnership    N/A    N    N/A   
N/A    N/A    99

Covanta Warren Holdings II, Inc.

   Covanta Warren Energy Resource Co., Limited Partnership    N/A    N    N/A   
N/A    N/A    1

Covanta Waste to Energy, LLC

   Covanta Berkshire Holdings, Inc.    Common    Y    21    No Par Value    1000
   100

Covanta Waste to Energy, LLC

   Peabody Monofill Associates, Inc.    Common    Y    51    No Par Value   
10,000    100

Covanta Waste to Energy, LLC

   Covanta Energy Resource Corp.    Common    Y    7    $1.00    1000    100

Covanta Waste to Energy, LLC

   Covanta Energy Services, Inc.    Common    Y    7    $1.00    100    100

Covanta Waste to Energy, LLC

   Covanta OPW Associates, Inc.    Common    Y    3    $1.00    100    100

 

SCHEDULE 4.4-11



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  

Class of
Stock

  

Certificated
(Y/N)

  

Stock
Certificate
No.

  

Par
Value

  

No. of
Pledged
Shares

  

% of
Outstanding
Stock of the
Stock Issuer

Covanta Waste to Energy, LLC

   Covanta OPWH, Inc.    Common    Y    3    $1.00    100    100

Covanta Waste to Energy, LLC

   Covanta RRS Holdings, Inc.    Common    Y    4    $1.00    100    100

Covanta Waste to Energy, LLC

   Covanta Systems, LLC    N/A    N    N/A    N/A    N/A    100

Covanta Waste to Energy, LLC

   Covanta Wallingford Associates, Inc.    Common    Y    3    $1.00    100   
100

Covanta Waste to Energy, LLC

   Covanta Operations of Union, LLC    N/A    N    N/A    N/A    N/A    1

Covanta Wallingford Associates, Inc.

   Covanta Projects of Wallingford, L.P.    N/A    N    N/A    N/A    N/A    98

MSW I Sub, LLC

   MSW Energy Holdings LLC    N/A    N    N/A    N/A    N/A    1.685

MSW Energy Erie LLC

   Covanta Ref-Fuel Holdings LLC    N/A    Y    1    N/A    N/A    .2

MSW Energy Holdings II LLC

   Covanta Ref-Fuel II LLC    N/A    N    N/A    N/A    N/A    100

MSW Energy Holdings II LLC

   Covanta Ref-Fuel Holdings LLC    N/A    Y    N/A    N/A    N/A    49.9

MSW Energy Holdings II LLC

   MSW Energy Finance Co. II, Inc.    Common    Y    2    .01    3000    100

MSW Energy Holdings LLC

   MSW Energy Erie LLC    N/A    N    N/A    N/A    N/A    100

MSW Energy Holdings LLC

   MSW Energy Finance Co., Inc    Common    Y    2    .01    100    100

MSW Energy Holdings LLC

   MSW Energy Hudson LLC    N/A    N    N/A    N/A    N/A    100

 

SCHEDULE 4.4-12



--------------------------------------------------------------------------------

Grantor

  

Stock
Issuer

  

Class
of
Stock

  

Certificated
(Y/N)

  

Stock
Certificate
No.

  

Par
Value

  

No. of
Pledged
Shares

  

% of
Outstanding
Stock of the
Stock Issuer

MSW Energy Hudson LLC

   Covanta Ref-Fuel Holdings LLC    N/A    N    N/A    N/A    N/A    49.8

Pledged Trust Interests: None.

Pledged Debt: None.

 

Grantor

  

Issuer

   Original Principal
Amount    Outstanding
Principal Balance    Issue Date    Maturity Date

Each Grantor, as Payee

   Each Grantor, as Maker    N/A    N/A    Closing Date    Demand

 

  (B) CERTIFICATED LLCs/PARTNERSHIP INTERESTS.

Yes. See entities identified above in Schedule 4.4(A).

 

SCHEDULE 4.4-13



--------------------------------------------------------------------------------

SCHEDULE 4.5

TO PLEDGE AND SECURITY AGREEMENT

INTELLECTUAL PROPERTY

(A) Copyrights

None.

(B) Copyright Licenses

None.

(C) Patents

U.S. Patents and Patent Applications Owned By DSS ENVIRONMENTAL, INC.

 

Mark

   Patent Number (Application
Number)      Issue Date (Application Date)  

Wastewater management system

     5,843,308         12/1/98   

U.S. Patents and Patent Applications Owned By COVANTA PROJECTS, INC.

 

Mark

   Patent Number
(Application Number)      Issue Date
(Application Date)  

Compound curvature, domical structure for waste-to-energy facilities

     5,762,006         6/9/98   

U.S. Patents and Patent Applications Owned By COVANTA SYSTEMS, LLC

 

Mark

   Patent Number (Application
Number)      Issue Date (Application Date)  

Acid gas control process and apparatus for waste fired incinerators

     5,092,254         3/3/92   

Ash vibration process and apparatus

     5,082,572         1/21/92   

Acid gas control process and apparatus for waste fired incinerators

     4,940,010         7/10/90   

 

SCHEDULE 4.5-1



--------------------------------------------------------------------------------

U.S. Patents and Patent Applications COVANTA ENERGY CORPORATION:

 

Patent

   Patent Number (Application
Number)     Issue Date (Application Date)  

Tertiary Air Addition to Solid Waste-Fired Furnaces for NOx Control

     (13/014265 )      (1/26/11 ) 

Dynamic Control of SNCR System for Semi-Batch Fed Stoker Based on MSW Combustion

     7,712,306        5/11/10   

System and Method for Gasification-Combustion Process Using Post-Combustor

     (12/503642 )      (7/15/09 ) 

Aerodynamic Tube Shields

     (13/163454 )      (6/17/11 ) 

Gasification Combustion System

     (12/467887 )      (5/18/09 ) 

Gasification Combustion System

     (12/782536 )      (5/18/10 ) 

Gasification Combustion System

     (12/782558 )      (5/18/10 ) 

U.S. Patents and Patent Applications Owned By COVANTA HOLDING CORP.

 

Mark

   Patent Number (Application
Number)      Issue Date (Application Date)  

Method To Improve The Characteristics Of Ash From Municipal Solid Waste
Combustors

     7,682,446         March 23, 2010   

 

SCHEDULE 4.5-2



--------------------------------------------------------------------------------

(D) Patent Licenses

None

(E) U.S. Trademark Registrations and Applications Owned By COVANTA ARC COMPANY

 

Country

  

Mark

  

Registration Number

(Serial Number)

  

Registration Date

(Filing Date)

USA

   AMERICAN REF-FUEL    (73/835930)    (11/03/1989)

USA

   AMERICAN REF-FUEL COMPANY    (74/001564)    (11/16/1989)

USA

   AMERICAN REF-FUEL    (74/010817)    (12/14/1989)

U.S. Trademark Registrations and Applications Owned By COVANTA ENERGY
CORPORATION

 

Country

  

Mark

  

Registration Number

(Serial Number)

  

Registration Date

(Filing Date)

USA

   COVANTA ENERGY    2,865,389    7/20/04

USA

   COVANTA    (77/054,918)    (12/1/06)

USA

   TRANSRIVER    (77/054,552)    (11/30/06)

USA

   4RECOVERY    AN: 85417332    (9/8/11)

USA

   Bolt Design    AN: 85417331    (9/8/11)

USA

   COVANTA 4RECOVERY    AN: 85417335    (9/8/11)

USA

   ECOVANTA   

AN: 85183842

RN: 4032755

  

(11/23/10)

9/27/11

USA

   Power Plug & Arrow Design    AN: 85215307    (1/11/11)

USA

   REF-FUEL   

AN: 73835929

RN: 1602911

  

(11/3/89)

6/19/90

 

SCHEDULE 4.5-3



--------------------------------------------------------------------------------

USA

   REF FUEL    AN: 85286265    (4/5/11)

USA

   REF FUEL    AN: 85286283    (4/5/11)

USA

   REF FUEL Logo    AN: 85286300    (4/5/11)

USA

   RX4SAFETY   

AN: 85293670

RN: 4062821

  

(4/13/11)

11/29/11

USA

   SHIFT TO NEUTRAL    AN: 77745867    (5/27/09)

USA

   TRANSRIVER MARKETING COMPANY   

AN: 77335072

RN: 3559767

  

(11/21/07)

1/13/09

USA

   Raindrop Design    AN: 85286274    (4/5/11)

(F) Trademark Licenses

None.

(G) Trade Secret Licenses

None.

(H) Exceptions to Representations and Warranties in Section 4.5

None.

 

SCHEDULE 4.5-4



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] corporation located at (the “Grantor”) is
delivered in favor of BANK OF AMERICA, N.A., as Collateral Agent (the
“Collateral Agent”), pursuant to the Pledge and Security Agreement, dated as of
March 28, 2012 (as it may be from time to time amended, restated, modified or
supplemented, the “Security Agreement”), among COVANTA ENERGY CORPORATION, the
other Grantors named therein, and the Collateral Agent. Capitalized terms used
herein not otherwise defined herein shall have the meanings ascribed thereto in
the Security Agreement.

[Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in and continuing lien on all of Grantor’s right, title and interest in
and to all Collateral to secure the Secured Obligations, in each case whether
now owned or hereafter acquired or arising and wherever the same may be located.
Grantor represents and warrants with respect to itself that the attached
Supplements to Schedules accurately and completely set forth all additional
information required pursuant to the Security Agreement and hereby agrees that
such Supplements to Schedules shall constitute part of the Schedules to the
Security Agreement.]

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

[NAME OF GRANTOR] By:     Name:   Title:  